Exhibit 10.7

 

Execution Copy

 

 

 

 

CREDIT AGREEMENT

 

 

by and between

 

 

PACIFIC AURORA, LLC,

 

PACIFIC ETHANOL AURORA EAST, LLC

 

and

 

PACIFIC ETHANOL AURORA WEST, LLC

 

as Company

 

and

 

 

CoBank, ACB

 

as Lender

 

 

Dated as of December 15, 2016

 

 

 

 

   

 

 

TABLE OF CONTENTS

 



  Page No. ARTICLE 1   Certain Definitions and Rules of Construction. 1 ARTICLE
2   The Credit Facilities. 1 2.1   The Revolving Term Loan. 1 2.2   Support L/C
Facility. 2 2.3   Availability and Payments Generally. 3 2.4   Interest Payment
Dates. 4 2.5   Interest After Default. 4 2.6   Right to Prepay. 4 2.7   Fees. 5
ARTICLE 3   Increased Costs; Taxes; Illegality; Indemnity. 5 3.1   Increased
Costs. 5 3.2   Taxes. 6 3.3   LIBOR Index Rate Unascertainable; Illegality. 7
3.4   Indemnity. 7 ARTICLE 4   Conditions Precedent. 8 4.1   Initial Loans and
Letters of Credit. 8 4.2   Each Loan. 10 ARTICLE 5   Representations and
Warranties. 11 5.1   Compliance with Loan Documents. 11 5.2   Subsidiaries. 11
5.3   Organization; Compliance with Law; Ownership; Investment Companies. 11
5.4   Power and Authority; Binding and Enforceable Agreement. 11
5.5   Historical Financial Statements; Solvency. 12 5.6   Litigation. 12
5.7   Taxes. 12 5.8   Margin Stock. 12 5.9   No Conflict; Etc. 12 5.10   Full
Disclosure; Application is True and Correct. 13 5.11   Insurance. 13
5.12   Environmental Matters. 13 5.13   ERISA. 14 ARTICLE 6   Affirmative
Covenants. 14 6.1   Reporting Requirements. 14 6.2   CoBank Equity; Patronage;
Statutory Lien. 16 6.3   Collateral Security. 17 6.4   Preservation of
Existence; Eligibility to Borrow; Etc. 18 6.5   Payment of Liabilities;
Including Taxes; Etc. 18 6.6   Maintenance of Insurance. 18 6.7   Maintenance of
Properties. 18 6.8   Visitation and Inspection Rights. 18 6.9   Keeping of
Records and Books of Account. 19 6.10   Compliance with Laws; Use of Proceeds.
19 6.11   Updates to Schedules. 19 6.12   Additional Items. 19 6.13   Further
Assurances. 20

 

 

 



 i 

 

 

ARTICLE 7   Negative Covenants. 20 7.1   Indebtedness. 20 7.2   Liens. 21
7.3   Guaranties. 22 7.4   Loans and Investments. 22 7.5   Liquidations;
Mergers; Consolidations; Acquisitions. 22 7.6   Dispositions of Assets or
Subsidiaries. 22 7.7   Dividends and Related Distributions. 22 7.8   Affiliate
Transactions. 23 7.9   Subsidiaries; Partnerships; and Joint Ventures. 23
7.10   Continuation of or Change in Business. 23 7.11   Fiscal Year. 23
7.12   Issuance of Stock. 23 7.13   Changes in Organizational Documents or Risk
Management       Policy of the Company. 23 7.14   Anti-Terrorism Laws. 23
7.15   Rail Car Leases. 24 7.16   Operating Leases. 24 7.17   Repurchase
Agreements. 24 ARTICLE 8   Financial Covenants. 24 8.1   Working Capital. 24
8.2   Debt Service Coverage Ratio. 24 ARTICLE 9   Default. 24 9.1   Events of
Default. 24 9.2   Remedies. 26 ARTICLE 10   Miscellaneous. 27 10.1   Amendments;
Waivers; Severability. 27 10.2   Expenses; Indemnity; Damage Waiver. 27
10.3   Holidays. 28 10.4   Notices; Effectiveness; Electronic Communication. 29
10.5   Duration; Survival. 29 10.6   Successors and Assigns; Participations. 29
10.7   Confidentiality. 30 10.8   Counterparts; Integration; Effectiveness. 30
10.9   Governing Law. 31 10.10   SUBMISSION TO JURISDICTION; SERVICE OF PROCESS;
VENUE; WAIVER OF JURY TRIAL. 31 10.11   USA Patriot Act Notice. 31
10.12   Keepwell. 31 ARTICLE 11   Special Inter-Company Provisions. 31
11.1   Certain Company Acknowledgments and Agreements. 31 11.2   Maximum Amount
Of Joint and Several Liability. 32 11.3   Authorization. 32

 

 

 

 



 ii 

 

 

ANNEXES, SCHEDULES AND EXHIBITS

 

 



Annex A Definitions and Rules of Construction Annex B Real Property Collateral  
  Schedule 5.2 Subsidiaries Schedule 5.12(e) Environmental Matters Schedule
6.12(b) Collateral Assignments of Material Agreements     Exhibit A Form of
Revolving Term Note Exhibit B Form of Support L/C Facility Note Exhibit C Form
of Compliance Certificate





 

 

 

 

 

 

 

 

 



 iii 

 






CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as amended, restated, modified or supplemented from time
to time, the “Agreement”) is dated as of December 15, 2016, and is entered into
by and between PACIFIC AURORA, LLC, a limited liability company organized and
existing under the laws of Delaware (“PAL”), PACIFIC ETHANOL AURORA EAST, LLC, a
limited liability company organized and existing under the laws of Delaware
(“AE”), and PACIFIC ETHANOL AURORA WEST, LLC, a limited liability company
organized and existing under the laws of Delaware (“AW”) (PAL, AE and AW are
hereinafter referred to individually and collectively as the “Company”), and
CoBank, ACB, a federally-chartered instrumentality of the United States
(“CoBank”).

 

Upon the request of the Company, CoBank has agreed to provide the Company with
the credit facilities described below. In consideration thereof and of the
mutual covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and CoBank hereby agree as follows:

 

ARTICLE 1        Certain Definitions and Rules of Construction. In addition to
definitions established elsewhere in this Agreement, certain capitalized words
and terms used in this Agreement are defined in Annex A to this Agreement, which
is incorporated herein by reference and made a part hereof. In addition, Annex A
sets forth the rules of construction and certain accounting principles
applicable to this Agreement.

 

ARTICLE 2        The Credit Facilities. Subject to the terms and conditions of
this Agreement and relying on the representations and warranties set forth
herein, CoBank hereby establishes in favor of the Company the credit facilities,
loans, and other financial accommodations described below (collectively, the
“Facilities”). The Facilities shall be subject to and governed and secured by
the terms and conditions contained in this Agreement, the Notes, and the other
Loan Documents. The terms of each Note shall set forth the amount and duration
of each Facility, the interest thereon, the fees applicable thereto, and the
purpose thereof, as well as any other terms and conditions CoBank may elect to
set forth therein, and the Company shall be subject thereto.

 

2.1             The Revolving Term Loan. CoBank hereby establishes in favor of
the Company a revolving term credit facility as described below (the “Revolving
Term Facility”).

 

(a)              Loans; Limitations. Subject to the terms and conditions of this
Agreement, the Revolving Term Note and the other Loan Documents, prior to the
Revolving Term Facility Expiration Date, upon the request of the Company, CoBank
shall make loans to the Company under the Revolving Term Facility (each, a
“Revolving Term Loan”); provided, that in no event shall CoBank be obligated to
make a Revolving Term Loan that, when added to the then-current Revolving Term
Facility Usage, would exceed at any time the Revolving Term Commitment. Within
such limits and subject to the other terms and conditions of this Agreement and
the other Loan Documents, the Company may borrow, repay, and reborrow under the
Revolving Term Facility.

 

(b)             Revolving Term Note. Amounts owed under the Revolving Term
Facility shall be evidenced by a promissory note of the Company, substantially
in the form of Exhibit A hereto and otherwise in form and substance satisfactory
to CoBank, payable to the order of CoBank (as amended, restated, modified,
supplemented, replaced, refinanced or renewed from time to time, the “Revolving
Term Note”). The terms and provisions of the Revolving Term Note are
incorporated herein by reference and made a part hereof. In the event of
irreconcilable inconsistency between the terms hereof and the terms of the
Revolving Term Note, the terms of the Revolving Term Note shall control.

 

 

 



   

 

 

(c)              Payment Dates. All principal, interest and fees outstanding
under the Revolving Term Facility shall be due and payable pursuant to the
Revolving Term Note except to the extent otherwise provided for in this
Agreement.

 

(d)             Cash Management Arrangements. The Company and CoBank may enter
into a CoBank Cash Management Agreement providing for the automatic advance by
CoBank of Revolving Term Loans under the conditions set forth in such agreement,
which conditions shall be in addition to the conditions set forth herein.

 

(e)              Protective Advances. CoBank is authorized by the Company (but
shall have absolutely no obligation to), from time to time in CoBank’s sole
discretion, to make Revolving Term Loans to or on behalf of the Company that
CoBank deems necessary or desirable (i) to preserve or protect the Collateral,
or any portion thereof, (ii) to enhance the likelihood of, or maximize the
amount of, repayment of the Loans and other Obligations, or (iii) to pay any
other amount chargeable to or required to be paid by the Company pursuant to the
terms of this Agreement, including payments of reimbursable expenses (including
reasonable costs, fees, and expenses as described in Section 10.2) and other
sums payable under the Loan Documents (any of such Revolving Term Loans are
herein referred to as “Protective Advances”). Protective Advances may be made
even if the conditions precedent set forth in Section 4.2 have not been
satisfied. The Protective Advances shall be secured by the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be Libor Index
Rate Loans.

 

2.2             Support L/C Facility. CoBank hereby establishes in favor of the
Company a support letter of credit facility as described below (the “Support L/C
Facility”).

 

(a)              Support L/C Facility. CoBank agrees to make loans to the
Company in a principal amount not to exceed the Support L/C Facility Amount set
forth in the Support L/C Facility Note (the “Support L/C Facility Loan”) upon
the request of the Company made in accordance with the terms of the Support L/C
Facility Note and this Agreement. The Support L/C Facility Loan shall be
evidenced by a promissory note of the Company, substantially in the form of
Exhibit B hereto and otherwise in form and substance satisfactory to CoBank,
payable to the order of CoBank (as amended, restated, modified, supplemented,
replaced, refinanced or renewed from time to time, the “Support L/C Facility
Note”). The terms and provisions of the Support L/C Facility Note are
incorporated herein by reference and made a part hereof. In the event of
irreconcilable inconsistency between the terms hereof and the terms of the
Support L/C Facility Note, the terms of the Support L/C Facility Note shall
control.

 

(b)             Support L/C Facility Fees. Accruing from the date hereof until
the Support L/C Facility Expiration Date, the Company shall pay to CoBank a
nonrefundable commitment fee equal to 4.00% per annum (computed on the basis of
a year of 360 days and actual days elapsed) multiplied by the aggregate face
amount of each Letter of Credit. Such fee shall be payable quarterly in arrears
on the first day of each calendar quarter hereafter, commencing on April 1,
2017, and on the Support L/C Facility Expiration Date.

 

(c)              Letter of Credit Agreement and Application. Prior to the
issuance of any Letter of Credit and as a condition thereof, the Company shall
execute and deliver to CoBank a Reimbursement Agreement in such form as CoBank
may specify (the “Reimbursement Agreement”). With respect to any Letter of
Credit, the terms of the Reimbursement Agreement shall supplement the terms of
this Agreement and shall apply to any Letter of Credit. The Company shall give
notice to CoBank of its request for any Letter of Credit on a Business Day which
is at least five (5) Business Days (or such lesser number of days as CoBank
shall agree in any particular instance in its sole discretion) prior to the
proposed date of issuance of any Letter of Credit (which shall be a Business
Day). Such notice shall be accompanied by a letter of credit application in a
form supplied by CoBank, fully completed and duly executed by the Company and in
all respects satisfactory to CoBank, together with such other documentation as
CoBank may request in support thereof (the “Application”). Any such
Reimbursement Agreement and Application given by the Company to CoBank is
incorporated herein by reference and made a part hereof and, in the event of any
irreconcilable inconsistency between the terms of the Reimbursement Agreement
and the terms of this Agreement or between the terms of the Application and the
terms of this Agreement, the terms of this Agreement in each instance shall
control.

 

 

 



 2 

 

 

(d)             Reimbursement Obligation. The Company hereby unconditionally and
irrevocably agrees to reimburse CoBank in full in immediately available funds
for each payment and disbursement made by CoBank under any Letter of Credit no
later than 3:00 p.m. (Mountain time) on the date that such payment or
disbursement is made. In the event the Company fails to pay such reimbursement
obligation in full by such time, the Company hereby authorizes CoBank to make a
Support L/C Facility Loan under the Support L/C Facility Note if such payment of
disbursement was made under any Letter of Credit, and the Company is hereby
deemed to have requested a Support L/C Facility Loan, on that date in the amount
of any unpaid reimbursement obligation then owing with respect to such payment
and disbursement, and such advance may be made to and for the account of CoBank
whether or not any condition to the making of a Support L/C Facility Loan is
met; provided, however, that CoBank shall be under no obligation to make any
such Support L/C Facility Loan. Any amount not reimbursed on the date of a
payment or disbursement by CoBank under any Letter of Credit shall bear interest
from the date of such payment or disbursement to the date that CoBank is
reimbursed by the Company therefor (directly or by way of a Support L/C Facility
Loan), payable on demand, at a rate per annum equal to the LIBOR Index Option
provided for in the Support L/C Facility Note. CoBank will endeavor to notify
the Company whenever any demand for payment is made under any Letter of Credit
by the beneficiary thereunder; provided that the failure of CoBank to so notify
the Company shall not affect the rights of CoBank in any manner whatsoever.

 

(e)              Payments under Support L/C Facility. All principal, interest
and fees outstanding under the Support L/C Facility shall be due and payable
pursuant to the Support L/C Facility Note except to the extent otherwise
provided for in this Agreement.

 

2.3             Availability and Payments Generally.

 

(a)              Availability. Loans and advances will be made available by wire
transfer of immediately available funds to such account or accounts as may be
authorized or directed by the Company on forms supplied or approved by CoBank.
CoBank shall be entitled to rely on (and shall incur no liability to the Company
in acting on) any request, delegation or direction furnished by the Company in
accordance with the terms of this Agreement, any Note, a Delegation Form or any
other Loan Document.

 

(b)             Payments Generally. All payments and prepayments to be made in
respect of the Obligations shall be payable prior to 3:00 p.m. (Mountain time)
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Company, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments or prepayments of Obligations shall be made
(i) by wire transfer of immediately available funds to ABA No. 307088754 for
advice to and credit of CoBank (or to such other account as CoBank may direct by
written notice) or (ii) by check or ACH transfer, to CoBank at its office
located at 6340 S. Fiddlers Green Circle, Greenwood Village, Colorado 80111 (or
at such other place of payment designated by CoBank to the Company) for the
account of CoBank in U.S. dollars and in immediately available funds. In the
event that any payment on any Obligation is made by check by the Company, credit
for payment by check shall be given as of the Business Day on which CoBank
receives the check at the address designated by CoBank from time to time for
delivery of payments by check. All notices by the Company to CoBank of payment
or prepayment shall be irrevocable. CoBank’s statement of account, ledger, or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal, interest, and other Obligations owing
under this Agreement, the Notes, and the other Loan Documents and shall be
deemed an “account stated.” Any payment received by CoBank after 3:00 p.m.
(Mountain time) shall be deemed received by CoBank on the next succeeding
Business Day. All payments hereunder and under any Note, including all amounts
designated as principal prepayments, shall be credited first to interest, costs,
and lawful charges then accrued and the remainder to principal as provided
herein or in any applicable Note or otherwise as CoBank in its sole discretion
may determine.

 

 

 



 3 

 

 

2.4             Interest Payment Dates. Interest on principal amounts subject to
the Quoted Rate Option or LIBOR Index Option shall be: (a) calculated monthly in
arrears as of the last day of each month and on the final maturity date of the
Loans; and (b) due and payable monthly in arrears on the twentieth (20th) day of
the following month (or on such other day in such month as CoBank shall require
in a written notice to the Company) and at maturity (whether at stated maturity,
by acceleration or otherwise) and after maturity on demand, and on the date of
any payment or prepayment of any principal amount on the amount paid. Interest
based on the Quoted Rate Option or LIBOR Index Option will be calculated in each
case on the basis of the actual number of days elapsed in a year of 360 days.

 

2.5             Interest After Default. To the extent permitted by Law and
notwithstanding any other term or condition of this Agreement, any Note or any
other Loan Document, upon the occurrence of an Event of Default and until the
time such Event of Default shall have been cured or waived in writing by CoBank:
(a) each Loan outstanding hereunder shall bear interest at a rate per annum
equal to the sum of (i) the rate of interest that would otherwise be applicable
pursuant to each Note or this Agreement plus (ii) an additional 4.0% per annum;
(b) all fees otherwise applicable pursuant to this Agreement, any Note or any
other Loan Document shall be increased by an additional 4.0% per annum; (c) each
other Obligation hereunder if not paid when due shall bear interest at a rate
per annum equal to the sum of (i) the rate of interest applicable under the
LIBOR Index Option plus (ii) an additional 4.0% per annum from the time such
Obligation becomes due and payable and until it is paid in full; and (d) the
Company acknowledges that the increase in rates referred to in this paragraph
reflects, among other things, the fact that the Loans outstanding and other
Obligations have become a substantially greater risk given their default status
and that CoBank is entitled to additional compensation for such risk. All such
interest shall be payable by the Company upon demand by CoBank.

 

2.6             Right to Prepay. The Company shall have the right at its option
from time to time to prepay any of the Loans in whole or in part without premium
or penalty, except as may be otherwise set forth in a Note and except as
provided in Sections 3.1, 3.4 and 10.2; provided, that the Company agrees, upon
any prepayment of the Loans or reduction or termination of the Revolving Term
Commitment or Support L/C Facility Amount (a) prior to December 1, 2017 in
connection with third party financing received by the Company, to pay CoBank a
prepayment penalty equal to 2.0% of the amount of such prepayment, reduction or
termination and (b) on or after December 1, 2017 but prior to December 1, 2018
in connection with third party financing received by the Company, to pay CoBank
a prepayment penalty equal to 1.0% of the amount of such prepayment, reduction
or termination. Whenever the Company desires to prepay all or any part of the
Loans, it shall provide a prepayment notice to CoBank by 1:00 p.m. (Mountain
time) at least three (3) Business Days prior to the date of prepayment of any
Loans to which the Quoted Rate Option applies and by 1:00 p.m. (Mountain time)
on the same Business Day of prepayment of any Loans to which the LIBOR Index
Option applies, setting forth in each case the following information: (a) the
date, which shall be a Business Day, on which the proposed prepayment is to be
made; (b) a statement indicating the application of the prepayment between the
various Facilities (if more than one hereunder); (c) a statement indicating the
application of the prepayment among Loans to which the Quoted Rate Option
applies and Loans to which the LIBOR Index Option applies; and (d) the principal
amount of such prepayment, which shall be in the minimum principal amount of the
lesser of (i) $100,000 for each Loan or (ii) the then outstanding amount of the
Loan being prepaid. Unless otherwise agreed to by CoBank, all prepayment notices
shall be irrevocable. The principal amount of the Loans for which a prepayment
notice is given, together with interest on such principal amount except with
respect to Loans to which the LIBOR Index Option applies, shall be due and
payable on the date specified in such prepayment notice as the date on which the
proposed prepayment is to be made. Except as otherwise provided in this
Agreement or a Note, if the Company prepays a Loan but fails to specify the
applicable Loan which the Company is prepaying, the prepayment shall be applied
(i) first to Loans made under the Revolving Term Loan and then to the Support
L/C Facility Loan; and (ii) after giving effect to the allocations in clause (i)
above, first to Loans to which the LIBOR Index Option applies and then to Loans
to which the Quoted Rate Option applies. Any prepayment of a Loan under the
Quoted Rate Option shall be subject to the Company’s obligation to indemnify
CoBank for break funding damages and costs to the extent provided in
Section 3.4.

 

 

 



 4 

 

 

2.7             Fees. The Company shall pay CoBank: (a) a SyndTrak fee of $5,000
on the Closing Date; (b) an administrative fee of $5,000 on the Closing Date and
on each December 1 thereafter, commencing on December 1, 2017; (c) an
origination fee on the Revolving Term Facility of $180,000 on the Closing Date;
and (d) an origination fee on the Support L/C Facility of $3,000 on the Closing
Date. Any such fees shall be fully earned when paid and shall not be refundable
for any reason.

 

ARTICLE 3        Increased Costs; Taxes; Illegality; Indemnity.

 

3.1             Increased Costs.

 

(a)              Increased Costs Generally. If any Change in Law shall:

 

(i)               impose, modify, or deem applicable any reserve, special
deposit, compulsory loan, insurance charge, or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, CoBank;

 

(ii)             subject CoBank to any Taxes of any kind whatsoever with respect
to this Agreement, any Note, Letter of Credit, or any other Loan Document, or
any Loan hereunder or any other Obligation, or change the basis of taxation of
payments to CoBank in respect thereof (except for Indemnified Taxes or Other
Taxes covered below and the imposition of, or any change in the rate of, any
Excluded Tax payable by CoBank); or

 

(iii)           impose on CoBank or the London interbank market any other
condition, cost, or expense (other than Taxes) affecting this Agreement, any
Note, Letter of Credit, or any other Loan Document, or any Loan made by CoBank;

 

and the result of any of the foregoing shall be to increase the cost to CoBank
of issuing or maintaining any Letter of Credit (or of maintaining its obligation
to issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by CoBank hereunder (whether of principal, interest or any other
amount) then, upon request of CoBank, the Company will pay to CoBank such
additional amount or amounts as will compensate CoBank for such additional costs
incurred or reduction suffered.

 

(b)             Certificates for Reimbursement. A certificate of CoBank setting
forth the amount or amounts necessary to compensate CoBank as specified in this
Section 3.1 and delivered to the Company shall be conclusive absent manifest
error. The Company shall pay CoBank the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(c)              Delay in Requests. Failure or delay on the part of CoBank to
demand compensation pursuant to this Section 3.1 shall not constitute a waiver
of CoBank’s right to demand such compensation; provided that the Company shall
not be required to compensate CoBank pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that CoBank notifies the Company of the Change in Law giving rise to such
increased costs or reductions or of CoBank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

 

 



 5 

 

 

3.2             Taxes.

 

(a)              Payments Free of Taxes. Any and all payments by or on account
of any Obligation of the Company hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable Law. If any applicable Law (as determined in the good faith
discretion of CoBank) requires the deduction or withholding by CoBank of any Tax
from any such payment, then CoBank shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Company shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.2) CoBank receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)             Payment of Other Taxes by the Company. Without limiting the
provisions of the foregoing clause (a) directly above, the Company shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of CoBank timely reimburse it for the payment of, any Other Taxes.

 

(c)              Indemnification by the Company. The Company shall indemnify
CoBank, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.2) payable or paid by
CoBank or required to be withheld or deducted from a payment to CoBank and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered by CoBank to the Company shall be conclusive absent manifest
error.

 

(d)             Evidence of Payments. As soon as practicable after any payment
of Taxes by the Company to an Official Body, the Company shall deliver to CoBank
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to CoBank.

 

(e)              Treatment of Certain Refunds. If CoBank determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts to CoBank pursuant to this Section 3.2, it shall pay to the
Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company to CoBank under this
Section 3.2 with respect to the Taxes giving rise to such refund), net of all
expenses (including Taxes) of CoBank, and without interest (other than any
interest paid by the relevant Official Body to CoBank with respect to such
refund). The Company, upon request of CoBank, shall repay to CoBank any amount
paid over pursuant to this paragraph (plus any penalties, interest or other
charges imposed by the relevant Official Body) in the event CoBank is required
to repay such refund to such Official Body. Notwithstanding anything to the
contrary in this paragraph, in no event will CoBank be required to pay any
amount to the Company pursuant to this paragraph the payment of which would
place CoBank in a less favorable net after-Tax position than CoBank would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This paragraph shall not be construed to
require CoBank to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Company or any other
person or entity.

 

 

 



 6 

 

 

3.3             LIBOR Index Rate Unascertainable; Illegality.

 

(a)              Unascertainable. If, on any date on which a LIBOR Index Rate
would otherwise be determined, CoBank shall have determined that:

 

(i)               adequate and reasonable means do not exist for ascertaining
such LIBOR Index Rate, or

 

(ii)             a contingency has occurred which materially and adversely
affects the London interbank eurodollar market relating to the LIBOR Index Rate,

 

then in either case CoBank shall have the rights specified in Section 3.3(c).

 

(b)             Illegality. If at any time CoBank shall have determined that the
making, maintenance or funding of any Loan to which the LIBOR Index Option
applies has been made impracticable or unlawful by compliance by CoBank in good
faith with any Law or any interpretation or application thereof by any Official
Body or with any request or directive of any such Official Body (whether or not
having the force of Law), then CoBank shall have the rights specified in Section
3.3(c).

 

(c)                   CoBank’s Rights. In the case of an event specified in
Section 3.3(a) or 3.3(b), CoBank shall so notify the Company thereof, and in the
case of an event specified in Section 3.3(b), such notice shall describe the
specific circumstances of such event. Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of CoBank to allow the Company to select, convert to or renew a LIBOR
Index Option shall be suspended until CoBank shall have later notified the
Company of CoBank’s determination that the circumstances giving rise to such
previous determination no longer exist. If at any time CoBank makes a
determination under Section 3.3(a) and the Company has previously notified
CoBank of its selection of, conversion to or renewal of a LIBOR Index Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Quoted
Rate Option with respect to such Loans. If CoBank notifies the Company of a
determination under Section 3.3(b), the Company shall, subject to the Company’s
indemnification Obligations under Section 3.4, as to any Loan of the Company to
which a LIBOR Index Option applies, as applicable, on the date specified in such
notice either convert such Loan to the Quoted Rate Option with respect to such
Loan or prepay such Loan in accordance with Section 2.6. Absent due notice from
the Company of conversion or prepayment, such Loan shall automatically be
converted to the Quoted Rate Option with respect to such Loan upon such
specified date. Notwithstanding any provision in the Loan Documents to the
contrary and solely for purposes of this paragraph, the Quoted Rate Option shall
mean a Quoted Rate that is fixed for a 30 day period and equal to the cost of
funds of CoBank plus 4.00% per annum.

 

3.4             Indemnity. (a)The Company hereby agrees that upon demand by
CoBank, the Company will indemnify CoBank against any loss or expense that
CoBank may have sustained or incurred (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by CoBank to fund or maintain Quoted Rate Option Loans) or that CoBank
may be deemed to have sustained or incurred, as reasonably determined by CoBank,
(a) as a consequence of any failure by the Company to make any payment when due
of any amount due hereunder in connection with any Quoted Rate Option Loans, (b)
due to any failure of the Company to borrow or convert any Quoted Rate Option
Loans on a date specified therefor in a notice thereof, or (c) due to any
payment or prepayment of any Quoted Rate Option Loans on a date other than the
last day of the applicable period of such Quoted Rate for such Quoted Rate
Option Loan. For this purpose, all Loan Requests shall be deemed to be
irrevocable. Notwithstanding the foregoing, in the event of a conflict between
the provisions of this Section 3.4 and of the broken funding charge section of a
forward fix agreement between CoBank and the Company, the provisions of the
forward fix agreement shall control.

 

 

 



 7 

 

 

ARTICLE 4        Conditions Precedent. The obligation of CoBank to provide any
Facility or to make, issue, renew, or convert any Loan or Letter of Credit under
this Agreement, any Note or any other Loan Document is subject to the ongoing
performance by the Company of its obligations to be performed under this
Agreement, the Notes, and each other Loan Document and to the satisfaction of
all conditions set forth in this Agreement, the Notes, and each other Loan
Document, including the following conditions:

 

4.1             Initial Loans and Letters of Credit.

 

(a)              Deliveries. No later than the Closing Date (or such later date
as CoBank shall specify in its sole discretion), CoBank shall have received each
of the following (which, in the case of instruments and documents, must (unless
otherwise stated below) be originals, duly executed, and in form and substance
satisfactory to CoBank):

 

(i)               This Agreement, the Notes, the Working Capital Maintenance
Agreement and the Environmental Indemnity and Reimbursement Agreement duly
executed by an Authorized Officer of the applicable Loan Parties;

 

(ii)             A Delegation Form;

 

(iii)           (A) all resolutions and other corporate or other organizational
action taken by the Loan Parties in connection with this Agreement and the other
Loan Documents; (B) the names and titles of the Authorized Officers authorized
to sign the Loan Documents and their true signatures; and (C) copies of the
Organizational Documents of the Loan Parties as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of the Loan Parties in each state
where organized or qualified to do business;

 

(iv)            A security agreement duly executed by an Authorized Officer of
the Company granting to CoBank a first priority Lien, subject only to Permitted
Liens, on all Personal Property Collateral of the Company, whether now owned or
hereafter acquired, and UCC-1 Financing Statements;

 

(v)             Evidence, including a Lien search in acceptable scope from a
provider satisfactory to CoBank, that the security interests in and Liens on the
Collateral are valid, enforceable, and properly perfected in a manner acceptable
to CoBank and prior to all other Liens (other than Permitted Liens);

 

(vi)            An executed landlord’s waiver or other lien waiver agreement
from the lessor, warehouse operator, or other applicable Person for each
Collateral location as required under or in connection with any security
agreement;

 

 

 



 8 

 

 

(vii)          Mortgages or deeds of trust in recordable form and duly executed
by an Authorized Officer of the Company, in a face amount of no less than
$61,000,000, granting to CoBank a first priority Lien (subject only to Permitted
Liens) on the Real Property Collateral;

 

(viii)        A commitment to issue an ALTA lender’s title insurance policy, in
a form and from a title insurance company acceptable to CoBank, in a face amount
of no less than $30,500,000, insuring CoBank’s first priority Lien on the Real
Property Collateral, with only such exceptions as may be approved by CoBank,
together with such endorsements as CoBank may require (the “Title Policy”);

 

(ix)            An appraisal of the Real Property Collateral which indicates
that the Real Property Collateral has an appraised value of $150,000,000 or more
and which is otherwise satisfactory to Agent;

 

(x)             Surveys of the Real Property Collateral satisfactory to CoBank,
with identification of each item with the corresponding exception number from
the Title Policy, together with a certificate of the surveyor or other Person
acceptable to CoBank that the Real Property Collateral is or is not, as the case
may be, in a special flood hazard area for purposes of the National Flood
Insurance Program;

 

(xi)            Evidence that the Company has taken all actions required under
the Flood Laws or requested by CoBank to assist in ensuring that CoBank is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing CoBank with the address or GPS coordinates of each
structure on any real property that will be subject to mortgages or deeds of
trust, and to the extent required under Section 6.6, obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral;

(xii)          A written opinion of counsel for the Company, dated no later than
the Closing Date, in form and substance and from counsel reasonably satisfactory
to CoBank;

 

(xiii)        Evidence that adequate insurance, including flood insurance on any
Real Property Collateral, if applicable, required to be maintained under this
Agreement or any other Loan Document is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to CoBank and counsel
(retained, engaged or employed by CoBank) naming CoBank as additional insured,
mortgagee and lender loss payee;

 

(xiv)         Evidence of filing of all Official Body consents, approvals and
filings, and all material third party consents and approvals required to
effectuate the transactions contemplated hereby;

 

(xv)          Phase I environmental assessments of the Real Property Collateral
performed by an environmental assessment firm satisfactory to CoBank or other
environmental assessments and due diligence satisfactory to CoBank;

 

(xvi)         Evidence of compliance with Section 6.2 and a favorable
determination of eligibility of the Company to borrow from CoBank;

 

(xvii)       A complete copy of the fully executed JV Agreement and Closing
Documents. The JV shall have been, or substantially simultaneously with the
making of the first Loan hereunder, shall be, consummated in accordance with the
JV Agreement and Closing Documents, without any amendment to or waiver of any
terms or conditions of the JV Agreement and Closing Documents not approved by
CoBank (such approval not to be unreasonably withheld or delayed). CoBank shall
have received copies of all material due diligence relating to the JV;

 

 

 



 9 

 

 

(xviii)     A pro forma balance sheet of the Company as of the Closing Date
which gives effect to the JV, the transactions contemplated thereby and the
financing thereof, together with a duly completed Compliance Certificate as of
the Closing Date, in each case, certified by the Chief Executive Officer,
President, Chief Financial Officer, Controller or comparable Authorized Officer
of the Company as having been prepared in good faith and fairly presenting in
all material respects the financial position of the Company as of the date
thereof. Such pro forma balance sheet and Compliance Certificate shall certify
that the Working Capital of the Consolidated Group is not less than $23,000,000
as of the Closing Date;

 

(xix)         A sources and uses statement for the JV, certified by the Chief
Executive Officer, President, Chief Financial Officer, Controller or comparable
Authorized Officer of the Company as having been prepared in good faith and
fairly presenting in all material respects the sources and uses for the JV;

 

(xx)          A payoff letter from Citibank, N.A. confirming the amount required
to pay off all Indebtedness owing to such lender by the Company and confirming
the discharge, release and termination of all Liens on the property of the
Company;

 

(xxi)         Lien releases from Metropolitan Life Insurance Company confirming
the discharge, release and termination of all Liens on the property of the
Company;

 

(xxii)       A copy of the Risk Management Policy of the Company; and

 

(xxiii)     All other Loan Documents and due diligence materials as CoBank or
its counsel may request in connection with this Agreement or any of the
foregoing documents, instruments, or agreements.

 

(b)             Payment of Fees. The Company shall have paid all fees and
expenses of CoBank, if any, payable on or before the Closing Date as required by
this Agreement or any other Loan Document.

 

4.2             Each Loan. At the time of the making of any Loan or the issuing,
extending, or increasing of any Letter of Credit (including the initial Loan or
Letter of Credit) and after giving effect to each such proposed extension(s) of
credit, the Company hereby certifies to CoBank that at such time (and each
request by the Company for a Loan or for the issuance, extension, or increase of
any Letter of Credit is hereby deemed to be such certification):

 



(a)              the representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents are true and correct in
all material respects;

 

(b)             no Event of Default or Default has occurred and is continuing;

 

(c)              the making of the Loan or the issuance, extension, or increase
of any Letter of Credit does not contravene any Law applicable to CoBank or the
Company or any Subsidiary of the Company;

 

 

 



 10 

 

 

(d)             no Material Adverse Change has occurred since the date of the
last audited financial statements of the Company delivered to CoBank;

 

(e)              the Company has satisfied any other conditions precedent set
forth in each applicable Loan Document; and

 

(f)              the Company has delivered to CoBank a duly executed and
completed Loan Request or an Application for any Letter of Credit, as the case
may be.

 

ARTICLE 5        Representations and Warranties. The Company represents and
warrants to CoBank as of the date of this Agreement and as of the making of any
Loan or the issuing, extending, or increasing of any Letter of Credit, as
follows:

 

5.1             Compliance with Loan Documents. The Company is in compliance
with all of the terms of this Agreement and the other Loan Documents, and no
Event of Default or Default exists.

 

5.2             Subsidiaries. The Company has no Subsidiaries other than those
which are set forth on Schedule 5.2, and all information provided on
Schedule 5.2 is complete, true and correct. All stock and other equity interests
in the Company and in each Subsidiary are owned free and clear of all Liens
other than Permitted Liens. The stock or other equity interests of the Company
and each Subsidiary of the Company has been duly authorized and validly issued
and is fully paid and non-assessable.

 

5.3             Organization; Compliance with Law; Ownership; Investment
Companies.

 

(a)              The Company and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it conducts or proposes to conduct, and (iii) is duly
qualified and in good standing in each jurisdiction where the property owned or
leased by it or the nature of the business transacted by it makes such
qualification necessary.

 

(b)             The Company and each of its Subsidiaries is in compliance in all
material respects with all applicable Laws.

 

(c)              The Company and each of its Subsidiaries (i) has good and
marketable title to or a valid leasehold interest in all of its properties,
assets, and other rights it purports to own, free and clear of all Liens except
Permitted Liens and (ii) owns or possesses all material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises,
permits, and rights necessary to own and operate its properties and to carry on
its business as presently conducted and planned to be conducted, without known,
possible, alleged, or actual conflict with the rights of others. Neither the
Company nor any of its Subsidiaries is an “investment company,” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

5.4             Power and Authority; Binding and Enforceable Agreement.

 

(a)                   The Company has full limited liability company power to
enter into, execute, deliver, carry out, incur the indebtedness contemplated by,
and perform its Obligations under, the Loan Documents to which it is a party,
and all such actions have been duly authorized by all necessary proceedings on
its part.

 

(b)                  This Agreement and each of the other Loan Documents (i) has
been duly and validly executed and delivered by an Authorized Officer on behalf
of the Company, to the extent it is a party thereto, and (ii) constitutes the
legal, valid, and binding obligations of the Company, to the extent it is a
party thereto, enforceable against the Company in accordance with its terms
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws or equitable principles affecting creditors’ rights
generally.

 

 

 



 11 

 

 

(c)                   There exist no claims, deductions, defenses, or set-offs
of any nature against any amount due or to become due under any Note or other
Loan Document.

 

5.5             Historical Financial Statements; Solvency. The Company has
delivered to CoBank copies of the audited consolidated and consolidating, as
applicable, year-end financial statements of PEI for and as of the end of the
fiscal year ended December 31, 2015, together with copies of the unaudited
consolidated and consolidating, as applicable, interim financial statements of
PEI for the quarter ended September 30, 2016 (all such annual and interim
statements being collectively referred to as the “Statements”). The Statements
were compiled from the books and records maintained by PEI, are correct and
complete and fairly represent the consolidated financial condition of PEI as of
the respective dates thereof and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the interim statements) to normal year end
audit adjustments. The assumptions constituting the basis on which the Company
prepared the budgets and projections provided to CoBank and developed the
numbers set forth therein were developed in good faith, based on all information
known to the Company at such time, including without limitation the JV Agreement
and Closing Documents, the representations and warranties contained therein and
the Schedules attached thereto, it being understood that such budgets and
projections are subject to inherent uncertainties and do not constitute a
guaranty of future performance. Before and after giving effect to the Loans and
any Letter of Credit made or issued by CoBank hereunder and under each Note,
each of PAL, AE and AW is solvent.

 

5.6             Litigation. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of the Company, threatened, against
the Company or any Subsidiary of the Company at law or in equity which
individually or in the aggregate may result in any Material Adverse Change.
Neither the Company nor any Subsidiary of the Company is in violation of any
order, writ, injunction, or decree of any Official Body which may result in any
Material Adverse Change.

 



5.7             Taxes. All federal, state, local, and other tax returns required
to have been filed with respect to the Company and its Subsidiaries have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments, and other governmental charges which have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments, or other governmental charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 



5.8             Margin Stock. No part of the proceeds of any Loan or Letter of
Credit made or issued by CoBank has been or will be used, whether directly or
indirectly, for any purpose that has resulted or will result in a violation of
Regulation U or X of the Board of Governors of the Federal Reserve System.

 

5.9             No Conflict; Etc. The execution, delivery, or performance of any
Loan Document by the Company will not conflict with, constitute a default under
or result in any breach of (a) the terms and conditions of any certificate or
articles of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement, or other Organizational Documents of the Company or (b) any Law or
any material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien
whatsoever upon any property (now or hereafter acquired) of the Company or any
of its Subsidiaries (other than Liens granted under the Loan Documents). There
is no default under any such material agreement (referred to above) and neither
the Company nor any Subsidiary of the Company is bound by any contractual
obligation, or subject to any restriction in any Organizational Document, or any
requirement of Law which could result in a Material Adverse Change. No consent,
approval, exemption, order, or authorization of, or registration or filing with,
any Official Body or any other Person is required by any Law or any agreement or
Organizational Document in connection with the execution, delivery, or
performance of any Loan Document. The proceeds of each Loan and Letter of Credit
provided by CoBank shall be used for the purposes set forth in the applicable
Note and as permitted by applicable Law.

 

 

 



 12 

 

 

5.10          Full Disclosure; Application is True and Correct. No Loan Document
nor any other certificate, statement, agreement, or document furnished to CoBank
in connection with this Agreement or any other Loan Document contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. The Company is not
aware of any Material Adverse Change which has not been disclosed in writing to
CoBank. All representations and warranties set forth in the New Borrower
Application for Credit (Cooperatives) given at any time and from time to time by
the Company to CoBank are and remain true and correct in all material respects,
except to the extent corrected or supplemented by this Agreement and the
Schedules hereto.

 

5.11          Insurance.

 

(a)                   The properties of the Company and of each of its
Subsidiaries are insured pursuant to policies and other bonds that are valid and
in full force and effect and that provide coverage meeting the requirements of
Section 6.6.

 

(b)             The Company, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.6.

 

5.12          Environmental Matters.

 

(a)              The facilities and properties currently or formerly owned,
leased or operated by the Company (the “Properties”) do not contain any
Hazardous Materials attributable to the Company’s ownership, lease or operation
of the Properties in amounts or concentrations or stored or utilized which (i)
constitute or constituted a violation of Environmental Laws, or (ii) could
reasonably be expected to give rise to any Environmental Liability;

 

(b)             The Company has not received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to their
activities at any of the Properties or the business operated by the Company (the
“Business”), or any prior business for which the Company has retained liability
under any Environmental Law;

 

(c)              Hazardous Materials have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability for the
Company, nor have any Hazardous Materials been generated, treated, stored or
disposed of by or on behalf of the Company at, on or under any of the Properties
in violation of Environmental Laws, or in a manner that could reasonably be
expected to give rise to, Environmental Liability; and

 

 

 



 13 

 

 

(d)             The Company and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws.

 

(e)                   The representations and warranties set forth in this
Section 5.12 are qualified in their entirety by reference to the Phase 1
environmental assessments, notices and letters delivered by the Company to
CoBank with respect to the Real Property Collateral and the matters set forth on
Schedule 5.12(e).

 

5.13          ERISA.

 

(a)                   Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state Laws.
The Company and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

 

(b)             (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan for the applicable
plan year); (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

ARTICLE 6        Affirmative Covenants. The Company covenants and agrees that
until Payment In Full, the Company shall be in compliance at all times with the
following covenants:

 

6.1             Reporting Requirements. The Company shall furnish or cause to be
furnished to CoBank:

 

(a)              Monthly Financial Statements of the Company. As soon as
available and in any event within thirty (30) days after the end of each month,
financial statements of the Company and its Consolidated Subsidiaries, if any,
consisting of a consolidated balance sheet as of the end of each such month and
related consolidated statements of income for the month then ended and the
fiscal year through that date, and such other interim statements as CoBank may
specifically request, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President, Chief
Financial Officer, Controller or comparable Authorized Officer of the Company as
having been prepared in accordance with GAAP, consistently applied, and setting
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year.

 

(b)             Annual Financial Statements of the Company. As soon as available
and in any event within ninety (90) days after the end of each fiscal year of
the Company, financial statements of the Company and its Consolidated
Subsidiaries, if any, consisting of a consolidated balance sheet as of the end
of such fiscal year, and related consolidated statements of income and cash
flows for the fiscal year then ended and all notes and schedules relating
thereto, all prepared in accordance with GAAP and in reasonable detail, and
setting forth in comparative form the financial statements as of the end of and
for the preceding fiscal year, and audited by independent certified public
accountants of nationally-recognized or industry-accepted standing and otherwise
satisfactory to CoBank. The certificate or report of accountants shall be free
of qualifications, shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement, or duty of the Company under any of
the Loan Documents and shall otherwise be satisfactory to CoBank.

 

 

 



 14 

 

 

(c)              Certificate of the Company. Together with each set of financial
statements furnished to CoBank pursuant to clauses (a) and (b) directly above, a
certificate of the Company, substantially in the form of Exhibit C hereto and
otherwise in form and content acceptable to CoBank, signed by an Authorized
Officer (i) setting forth calculations showing compliance with each of the
financial covenants set forth in Article 8 as of the end of the period for which
such statements are being furnished and (ii) certifying that no Event of Default
or Default has occurred during the period covered by such financial statements
or, if an Event of Default or Default has occurred, a description thereof and
all actions taken or to be taken to remedy same (a “Compliance Certificate”).

 

(d)                  Financial Projections of the Company. As soon as available
and in any event within ninety (90) days after the end of each fiscal year of
the Company, financial projections of the Company for the then current fiscal
year, together with an explanation of the assumptions used to forecast such
financial projections.

 

(e)                   Quarterly Financial Statements of the Guarantors. As soon
as available and in any event within forty-five (45) days after the end of each
fiscal quarter of each Guarantor, financial statements of each such Guarantor,
consisting of a consolidated and consolidating (if applicable) balance sheet as
of the end of each such fiscal quarter and related consolidated and
consolidating (if applicable) statements of income for the fiscal quarter then
ended and the fiscal year through that date, and such other interim statements
as CoBank may specifically request, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
President, Chief Financial Officer, Controller or comparable Authorized Officer
of each such Guarantor as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. To the extent any Guarantor files periodic reports with the
Securities and Exchange Commission via its EDGAR system, the filing of a Form
10-Q by such Guarantor within forty-five (45) days after the end of the
applicable fiscal quarter of such Guarantor shall be deemed to constitute
delivery of the financial statements of such Guarantor to CoBank with respect to
such fiscal quarter, as required under this paragraph.

 

(f)                   Annual Financial Statements of the Guarantors. As soon as
available and in any event within one hundred twenty (120) days after the end of
each fiscal year of each Guarantor, financial statements of each such Guarantor,
consisting of a consolidated and consolidating (if applicable) balance sheet as
of the end of such fiscal year, and related consolidated and consolidating (if
applicable) statements of income and cash flows for the fiscal year then ended
and all notes and schedules relating thereto, all prepared in accordance with
GAAP and in reasonable detail, and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
audited by independent certified public accountants of nationally-recognized or
industry-accepted standing and otherwise satisfactory to CoBank. The certificate
or report of accountants shall be free of qualifications, shall not indicate the
occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement, or duty of each such Guarantor under any of the Loan Documents and
shall otherwise be satisfactory to CoBank. To the extent any Guarantor files
periodic reports with the Securities and Exchange Commission via its EDGAR
system, the filing of a Form 10-K by such Guarantor within one hundred twenty
(120) days after the end of the applicable fiscal year of such Guarantor shall
be deemed to constitute delivery of the financial statements of such Guarantor
to CoBank with respect to such fiscal year, as required under this paragraph.

 

 

 



 15 

 

 

(g)             Notices.

 

(i)               Material Adverse Change; Default. Promptly after any officer
of the Company has learned of the occurrence of a Material Adverse Change or an
Event of Default or Default, notice of such Material Adverse Change or Event of
Default or Default and the action which the Company proposes to take with
respect thereto.

 

(ii)             Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings, or investigations before or by any Official
Body or any other Person against the Company or any Subsidiary of the Company
which, if adversely determined, could constitute an Event of Default, Default,
or Material Adverse Change.

 

(iii)           Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
Environmental Laws, or which seeks penalties, damages, injunctive relief, or
criminal sanctions related to alleged material violations of such Environmental
Laws, or which claim personal injury or property damage to any person as a
result of Hazardous Materials.

 

(iv)            Erroneous Financial Information. Immediately in the event that
any Loan Party or its accountants conclude or advise that any previously issued
financial statement, audit report, or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice of the same.

 

(v)             Ethanol or Distillers Grain Marketers. Promptly after the
occurrence thereof, notice of (A) any change in the marketers used by the
Company for ethanol or distillers grain and (B) the entry into any agreement or
other contract, or any material amendment, restatement or other modification
thereof, by the Company related to the marketing of ethanol or distillers grain,
together with a duly executed copy thereof.

 

(vi)            ERISA Event. Immediately upon the occurrence of any ERISA Event,
notice of the same.

 

(vii)          Other Reports. Promptly upon their becoming available to the
Company (but in any event within the time period (if any) specified therefor
below):

 

(1)             Management Letters. Any reports including management letters
submitted to the Company by independent accountants in connection with any
annual, interim, or special audit, to be supplied not later than 30 days after
receipt by the Company thereof; and

 

(2)             SEC Reports; Shareholder Communications. To the extent the
Company is or becomes an SEC reporting company, public reports, including Forms
10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by the Company with the SEC to be supplied not
later than 30 days after the date of such filing (provided that separate
delivery shall not be required to the extent the same is publicly filed on the
SEC’s EDGAR system); and

 

(3)             Other Information. Such other reports and information as CoBank
may from time to time reasonably request.

 

6.2             CoBank Equity; Patronage; Statutory Lien.

 

 

 



 16 

 

 

(a)              CoBank Equity. So long as CoBank is a lender hereunder, the
Company will acquire equity in CoBank in such amounts and at such times as
CoBank may require in accordance with CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
the Company may be required to purchase in CoBank in connection with the Loans
and other financial accommodations made hereunder by CoBank may not exceed the
maximum amount permitted by the Bylaws and the Capital Plan at the time this
Agreement is entered into. The Company acknowledges receipt of a copy of
(i) CoBank’s most recent annual report, and if more recent, CoBank’s latest
quarterly report, (ii) CoBank’s Notice to Prospective Stockholders, and
(iii) CoBank’s Bylaws and Capital Plan, which describe the nature of all of the
Company’s stock and other equities in CoBank acquired by the Company in
connection with its patronage loans from CoBank (the “CoBank Equities”) as well
as CoBank’s capitalization requirements, and agrees to be bound by the terms
thereof.

 

(b)             Patronage. The Company acknowledges that CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time) shall govern (x) the
rights and obligations of the parties with respect to the CoBank Equities and
any patronage refunds or other distributions made on account thereof or on
account of the Company’s patronage with CoBank, (y) the Company’s eligibility
for patronage distributions from CoBank (in the form of CoBank Equities and
cash) and (z) patronage distributions, if any, in the event of a sale by CoBank
of a participation interest in the Loans and other financial accommodations made
hereunder. CoBank reserves the right to assign or sell participations on a
non-patronage basis in all or any part of its commitments or outstanding Loans
and other financial accommodations made hereunder.

 

(c)              Statutory Lien. The Company acknowledges that CoBank has a
statutory first Lien pursuant to the Farm Credit Act of 1971, as amended from
time to time, on all CoBank Equities that the Company may now own or hereafter
acquire, which statutory Lien shall secure the Obligations due to CoBank and be
for CoBank’s sole and exclusive benefit. The CoBank Equities shall not
constitute security for obligations due to any other lender or participant
hereunder (other than a Subsidiary or Affiliate of CoBank). To the extent that
any of the Loan Documents creates a Lien on the CoBank Equities or on patronage
accrued by CoBank for the account of the Company (including, in each case,
proceeds thereof), such Lien shall be for CoBank’s sole and exclusive benefit
and shall not be subject to sharing with any other lender or participant
hereunder (other than a Subsidiary or Affiliate of CoBank to the extent any
Obligations are owing by the Company to any of them). Neither the CoBank
Equities nor any accrued patronage shall be offset against the Obligations
except that, in the event of an Event of Default, CoBank may elect to apply the
cash portion of any patronage distribution or retirement of CoBank Equities to
amounts due to CoBank under this Agreement. The Company acknowledges that any
corresponding tax liability associated with such application is the sole
responsibility of the Company. CoBank shall have no obligation to retire the
CoBank Equities upon any Event of Default, Default, or any other breach or
default by the Company, or at any other time, either for application to the
Obligations or otherwise.

 

6.3             Collateral Security. Payment and performance of the Obligations
shall be secured by first priority perfected Liens on all personal property of
the Company (the “Personal Property Collateral”) and by a first priority
recorded Lien on all real property and improvements of the Company, including
the fee estate of the Company in the real property and improvements described in
Annex B to this Agreement (the “Real Property Collateral”), in each case,
whether now owned or hereafter acquired (the Personal Property Collateral and
the Real Property Collateral are collectively referred to as the “Collateral”),
subject only to Permitted Liens or other exceptions approved in writing by
CoBank. Prior to or substantially contemporaneously with the date of this
Agreement and at such other times as CoBank may request (including each time the
Company acquires any real property or any personal property not already subject
to the Lien required herein), the Company shall execute and deliver to CoBank
such security agreements, pledge agreements, assignments, mortgages, deeds of
trust, and other documents and agreements requested by CoBank for the purpose of
creating, perfecting, and maintaining a perfected Lien on the Collateral,
subject only to Permitted Liens or other exceptions approved in writing by
CoBank. The Company hereby authorizes CoBank to file such Uniform Commercial
Code financing statements as CoBank reasonably determines are necessary or
advisable to perfect the security interests in and Liens on the Collateral.

 

 

 



 17 

 

 



6.4             Preservation of Existence; Eligibility to Borrow; Etc. Except as
expressly permitted by Section 7.5 or Section 7.6, the Company shall, and shall
cause each of its Subsidiaries to, (a) maintain its legal existence in the form
in which it exists as of the date of this Agreement in its jurisdiction of
organization, and its qualification and good standing in each jurisdiction where
such qualification is required; and (b) obtain and maintain all licenses,
certificates, permits, authorizations, approvals, and the like which are
material to the conduct of its business or required by Law. The Company shall,
at all times, be an entity eligible to borrow from CoBank and shall comply in
all material respects with the provisions of its Organizational Documents and
any patron or member investment program it may have.

 

6.5             Payment of Liabilities; Including Taxes; Etc. The Company shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all Taxes,
assessments, and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that any such liabilities are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made and provided further that such proceedings shall operate to
stay levy and execution on any Collateral.

 

6.6             Maintenance of Insurance.  

 

(a)              The Company shall, and shall cause each of its Subsidiaries to,
insure its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including fire, extended
coverage, property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by CoBank. Such insurance policies shall
contain additional insured, mortgagee and lender loss payable special
endorsements in form and substance satisfactory to CoBank naming CoBank
additional insured, mortgagee and lender loss payee, as applicable, and
providing CoBank with notice of cancellation acceptable to CoBank.

 

(b)             The Company shall, to the extent required under the Flood Laws,
obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise reasonably
satisfactory to CoBank. If the Company fails to obtain and maintain, at any
time, such flood insurance, CoBank may, in its sole discretion, obtain such
flood insurance on behalf of the Company on such Collateral at the Company’s
cost and expense.

 

6.7             Maintenance of Properties. The Company shall, and shall cause
each of its Subsidiaries to, maintain in good repair, working order, and
condition (ordinary wear and tear excepted), all of those properties (regardless
whether owned or leased) useful or necessary to its business.

 

6.8             Visitation and Inspection Rights. The Company shall, and shall
cause each of its Subsidiaries to, permit any of the officers or authorized
employees or representatives of CoBank and its participants to visit and inspect
any of its properties and to examine and make excerpts from its books and
records and discuss its business affairs, finances, and accounts with its
officers, employees, directors, and accountants, all in such detail and at such
times and as often as CoBank and its participants may reasonably request,
provided that until the occurrence of an Event of Default or Default, CoBank
shall provide the Company with reasonable notice prior to any visit or
inspection. The Company will permit CoBank or its agents to conduct on an annual
basis a review of the Collateral, and the Company shall pay to CoBank a
reasonable collateral inspection fee designated by CoBank and reimburse CoBank
for all reasonable costs and expenses incurred by CoBank in connection
therewith. Upon the occurrence of an Event of Default or Default, CoBank and its
agents may conduct such collateral inspection reviews at any time and from time
to time and the Company shall owe such collateral inspection fee and
reimbursement obligation to CoBank in connection with each such collateral
inspection.

 

 

 



 18 

 

 

6.9             Keeping of Records and Books of Account. The Company shall, and
shall cause each of its Subsidiaries to, maintain and keep proper books of
record and account in accordance with GAAP and as otherwise required by
applicable Law, and in which full, true and correct entries shall be made.

 

6.10          Compliance with Laws; Use of Proceeds. The Company shall, and
shall cause each of its Subsidiaries and all Persons occupying or present on its
or their property, to, comply with all applicable Laws, including all
Environmental Laws, in all material respects. The Company shall, and shall cause
each of its Subsidiaries to, use the proceeds of the Loans and any Letter of
Credit only for the purposes set forth in the applicable Note and as permitted
by applicable Law.

 

6.11          Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules hereto become outdated or incorrect in any
material respect, the Company shall promptly provide CoBank in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct the same. No Schedule shall be deemed to have been amended,
modified, or superseded by any such correction or update, nor shall any breach
of warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until CoBank,
in its sole and absolute discretion, shall have accepted in writing such
revisions or updates to such Schedule; provided, however, that the Company may
update Schedule 5.2 without any approval by CoBank in connection with any
liquidation, disposition, formation, merger, or acquisition of a Subsidiary
permitted under this Agreement.

 

6.12          Additional Items. The Company shall provide CoBank with each of
the following (which, in the case of instruments and documents, must (unless
otherwise stated below) be originals, duly executed, and in form and substance
satisfactory to CoBank), on or before the date indicated:

 



(a)              The Title Policy, on or before March 1, 2017;

 

(b)             An executed collateral assignment, subordination agreement or
other similar agreement from the Persons party to any agreement with the Company
set forth on the attached Schedule 6.12(b), on or before March 1, 2017;

 

(c)              A control agreement in respect of each Brokerage Account
maintained by the Company, in each case properly executed on behalf of each of
the parties thereto, on or before March 1, 2017;

 

(d)             As-filed copies of any certificates of merger and supporting
documentation evidencing the merger of  AE and/or AW with and into PAL, within
five (5) days after the same is filed with the Delaware Secretary of State;

 

 

 



 19 

 

 

(e)              Copies of the following: that certain Access Easement Agreement
executed by ACE with respect to access across Lot 4 of the Real Property
Collateral; that certain Termination and Release of Easements; the lot line
adjustment approval by the City of Aurora as requested by that certain Outer
Track Easement and Use Agreement; and that certain Outer Track Easement and Use
Agreement, in each case, on or before March 1, 2017;

 

(f)              Copies of any other easement or use agreements (or amendments,
modifications or restatements of any such existing agreements) between ACE
and/or its Affiliates and the Company and/or its Affiliates which are entered
into after the date hereof, in each case, within five (5) days after the same is
executed;

 

(g)             An updated survey of the Real Property Collateral which is
consolidated for the adjoining properties of the Company and otherwise complies
with the survey requirement under Section 4.1(a)(x), on or before March 1, 2017;

 

(h)             Such endorsements to the Title Policy as CoBank may request
reflecting completion of the additional items set forth in this Section 6.12, on
or before March 1, 2017; and

 

(i)               Payment of all fees and expenses of CoBank, if any, as
required by this Agreement or any other Loan Document, on or before March 1,
2017.

 

6.13          Further Assurances. The Company shall from time to time, at its
expense, do such other acts and things as CoBank in its reasonable discretion
may deem necessary or advisable from time to time in order to more fully carry
out the provisions and purpose of this Agreement and the other Loan Documents
including, but not limited to, execution and delivery of collateral assignments,
subordination agreements, control agreements, subordination, non-disturbance and
attornment agreements and other similar agreements.

 

ARTICLE 7        Negative Covenants. The Company covenants and agrees that until
Payment In Full, the Company shall be in compliance at all times with the
following covenants:

 

7.1             Indebtedness. The Company shall not, and shall not permit any
Subsidiary to, at any time create, incur, assume or suffer to exist any
Indebtedness, except for the following referred to as “Permitted Indebtedness”:

 

(a)              Indebtedness of the Company under the Loan Documents;

 

(b)             Indebtedness owing from PAL, AE or AW to PAL, AE or AW.

 

(c)              Any Interest Rate Hedge utilized solely for hedging interest
rate risks (and not in any event for speculative purposes) provided by CoBank;

 

(d)             Capital Leases of the Company existing as of the date hereof
through December 31, 2017 in an aggregate principal amount outstanding at any
time not to exceed $3,800,000;

 

(e)              Other Indebtedness of the Company not otherwise permitted under
this Section 7.1 in an aggregate principal amount outstanding at any time not to
exceed $1,000,000; provided, that the terms thereof are acceptable to CoBank in
its sole discretion;

 

(f)              Capital Leases entered into with Farm Credit Leasing Services
Corporation; and

 

 

 



 20 

 

 

(g)             Future advances by either of the Current Members to PAL;
provided, that any such Indebtedness is (i) approved by CoBank in writing and
(ii) subordinated to the Obligations pursuant to subordination terms and
conditions approved by CoBank.

 

7.2             Liens. The Company shall not, and shall not permit any
Subsidiary to, at any time create, incur, assume, or suffer to exist any Liens
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except for the following referred
to collectively as “Permitted Liens”:

 

(a)              Liens for Taxes incurred that are not yet due and payable and
for which adequate reserves have been established;

 

(b)             Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs, and good-faith pledges or deposits made in
the ordinary course of business to secure performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business, and Liens of a collecting bank
arising in the ordinary course of business under Section 4-210 of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

 

(c)              Liens of mechanics, material suppliers, warehouses, carriers,
or other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in default
and for which adequate reserves have been established;

 

(d)             Encumbrances consisting of zoning restrictions, easements or
other restrictions on the use of real property, none of which materially impairs
the use of such property or the value thereof, and none of which is violated in
any material respect by existing or proposed structures or land use;

 

(e)              Liens in favor of CoBank or any of its Affiliates securing any
of the Obligations;

 

(f)              Liens securing the Indebtedness permitted under Section 7.1(d);

 

(g)             Liens securing the Indebtedness permitted under Section 7.1(e);

 

(h)             CoBank’s statutory Lien in the CoBank Equities;

 

(i)               Liens, claims, or encumbrances upon, and defects of title to,
real or personal property, including any attachment of personal or real property
or other legal process prior to adjudication of a dispute on the merits (y) if
the validity or amount thereof is being contested in good faith by appropriate
and lawful proceedings diligently conducted so long as levy and execution
thereon have been stayed and continue to be stayed or (z) if a final judgment is
entered and such judgment is discharged within thirty (30) days of entry, and in
either case they do not affect the Collateral or, in the aggregate, materially
impair the ability of the Company to perform its Obligations hereunder or under
the other Loan Documents; and

 

(j)               Liens securing the Indebtedness permitted under Section
7.1(f).

 

 

 



 21 

 

 

7.3             Guaranties. The Company shall not, and shall not permit any
Subsidiary to, at any time, directly or indirectly, become or be liable in
respect of any obligation guarantying or in effect guarantying any liability or
obligation of any other Person in any manner, whether directly or indirectly,
including any agreement to indemnify or hold harmless any other Person, any
performance bond or other suretyship arrangement and any other form of assurance
against loss, except endorsement of negotiable or other instruments for deposit
or collection in the ordinary course of business, or assume, guaranty, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person.

 

7.4             Loans and Investments. The Company shall not, and shall not
permit any Subsidiary to, at any time make or suffer to exist any investments or
capital contributions in, or other transfers of assets to, or loans, advances or
other extensions of credit to any other Person, except: (a) trade credit
extended on usual and customary terms in the ordinary course of business;
(b) advance payments or deposits against purchases made in the ordinary course
of business; (c)  direct obligations of the United States of America; (d)
temporary advances to employees to meet expenses incurred in the ordinary course
of business; (e) the CoBank Equities and any other stock or securities of, or
investments in, CoBank or its investment services or programs; and (f) loans and
advances from PAL, AE or AW to PAL, AE or AW.

 

7.5             Liquidations; Mergers; Consolidations; Acquisitions. The Company
shall not, and shall not permit any Subsidiary to, dissolve, liquidate or
wind-up its affairs, or become a party to any merger or consolidation, or
acquire by purchase, lease or otherwise all or a material portion of the assets
or capital stock of any other Person, except the merger of AE and / or AW with
and into PAL.

 

7.6             Dispositions of Assets or Subsidiaries. The Company shall not,
and shall not permit any Subsidiary to, sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse or of capital stock,
shares of beneficial interest, partnership interests or limited liability
company interests of a Subsidiary), except for transactions in the ordinary
course of business.

 

7.7             Dividends and Related Distributions. The Company shall not, and
shall not permit any of its Subsidiaries to, make or pay, or agree to become or
remain liable to make or pay, any dividend or other distribution of any nature
(whether in cash, property, securities or otherwise) on account of or in respect
of its shares of capital stock, partnership interests or limited liability
company interests or on account of the purchase, redemption, retirement or
acquisition of its shares of capital stock (or warrants, options or rights
therefor), partnership interests or limited liability company interests, except
(a) an annual dividend or other distribution payable by PAL to its members with
respect to any fiscal year of the Company ending on or after December 31, 2017;
provided that (i) the amount of such dividend or other distribution does not
exceed 40% of the net income of the Consolidated Group for such fiscal year,
(ii) the Company has delivered its audited financial statements for such fiscal
year to CoBank in accordance with Section 6.1(b), (iii) such annual dividend or
other distribution is made prior to the April 30th first occurring after the end
of such fiscal year, (iv) the Working Capital of the Consolidated Group was
$24,000,000 or more as of the last day of such fiscal year before any such
annual dividend or other distribution was proposed to be made pursuant to this
Section 7.7, would have been $24,000,000 or more as of the last day of such
fiscal year after giving pro forma effect to the making of any such annual
dividend or other distribution pursuant to this Section 7.7 as of the last day
of such fiscal year and will be $24,000,000 or more immediately after any such
annual dividend or other distribution is actually made pursuant to this Section
7.7 and (v) no Event of Default or Default has occurred or would result
therefrom; (b) periodic dividends or other distributions payable by PAL to its
members after December 31, 2017; provided that (i) the Working Capital of the
Consolidated Group was $30,000,000 or more as of the last day of the most
recently-reported calendar month before any such periodic dividend or other
distribution was proposed to be made pursuant to this Section 7.7, would have
been $30,000,000 or more as of the last day of such calendar month after giving
pro forma effect to the making of any such periodic dividend or other
distribution pursuant to this Section 7.7 as of the last day of such calendar
month and will be $30,000,000 or more immediately after any such periodic
dividend or other distribution is actually made pursuant to this Section 7.7 and
(ii) no Event of Default or Default has occurred or would result therefrom; and
(c) dividends or other distributions payable by AE or AW to PAL.

 

 

 



 22 

 

 

7.8             Affiliate Transactions. The Company shall not, and shall not
permit any Subsidiary to, enter into or carry out any transaction with any
Affiliate unless such transaction is entered into in the ordinary course of
business upon fair and reasonable arm’s-length terms and conditions and is in
accordance with all applicable Law.

 

7.9             Subsidiaries; Partnerships; and Joint Ventures. The Company
shall not, and shall not permit any Subsidiary to, own or create directly or
indirectly any domestic Subsidiary (other than the ownership of AE and AW by
PAL). Without the prior written consent of CoBank, the Company shall not become
or agree to become a party to a joint venture and the Company shall not own any
Subsidiary organized under the laws of a foreign nation or political subdivision
thereof.

 

7.10          Continuation of or Change in Business. The Company shall not, and
shall not permit any of its Subsidiaries to, engage in any business other than
the business substantially as conducted and operated by the Company or any
Subsidiary of the Company on the date hereof or as presently proposed to be
conducted.

 

7.11          Fiscal Year. The Company shall not, and shall not permit any
Subsidiary of the Company to, change its fiscal year from that which is in
effect on the date hereof.

 

7.12          Issuance of Stock. The Company shall not, and shall not permit any
of its Subsidiaries to, issue any additional membership interests or shares of
its capital stock or any options, warrants or other rights in respect thereof
except as may be required by Law or its Organizational Documents as in effect as
of the date of this Agreement.

 

7.13          Changes in Organizational Documents or Risk Management Policy of
the Company. The Company shall not, and shall not permit any of its Subsidiaries
to, amend in any material respect its Organizational Documents or Risk
Management Policy of the Company without providing at least thirty (30) calendar
days’ prior written notice to CoBank (together with copies of any such proposed
amendment) and, in the event such change could be adverse to CoBank as
determined in its sole discretion, obtaining the prior written consent of
CoBank. The Company shall take such actions as CoBank may reasonably request to
protect the Lien of CoBank in the Collateral or otherwise to protect the
interests of CoBank as a lender hereunder, as a result in either case of any
change in an Organizational Document or the Risk Management Policy of the
Company.

 

7.14          Anti-Terrorism Laws. Neither the Company nor any Subsidiary shall
be (a) a Person with whom CoBank is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (b) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (c) otherwise in violation of any
Anti-Terrorism Law. The Company shall provide to CoBank any certifications or
information that CoBank requests to confirm compliance by the Company and its
Subsidiaries with any Anti-Terrorism Law.

 

 

 



 23 

 

 

7.15          Rail Car Leases. The Company and its Subsidiaries shall not enter
into or otherwise become a party to any Operating Leases or Capital Leases for
rail cars, other than (a) Operating Leases or Capital Leases for up to 300 rail
cars which provide for a lease term (whether initially or through extension) of
85 months or more and (b) Operating Leases or Capital Leases for any number of
rail cars which provide for a lease term (whether initially or through
extension) of less than 85 months.

 

7.16          Operating Leases. The Company and its Subsidiaries shall not make
any payments in any fiscal year on account of Operating Leases (other than any
such leases for rail cars and such leases with Farm Credit Leasing Services
Corporation) exceeding $300,000 in the aggregate.

 

7.17          Repurchase Agreements. The Company shall not, and it shall not
cause or permit any Subsidiary to, enter into or be a party to any Repurchase
Agreement.

 

ARTICLE 8        Financial Covenants.

 

8.1             Working Capital. The Company will maintain the Working Capital
of the Consolidated Group at not less than: (a) $22,500,000, commencing on the
Closing Date and continuing at all times thereafter through June 29, 2017,
measured as of the last day of each calendar month; and (b) $24,000,000,
commencing on June 30, 2017 and continuing at all times thereafter, measured as
of the last day of each calendar month.

 

8.2             Debt Service Coverage Ratio. The Company will not permit the
Debt Service Coverage Ratio of the Consolidated Group to be less than 1.50 to
1.00, measured as of the last day of each fiscal year of the Company, commencing
on the fiscal year ending on December 31, 2017.

 

ARTICLE 9        Default.

 

9.1             Events of Default. An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary, or effected by operation
of Law) (each an “Event of Default”):

 

(a)              Payments Under Loan Documents. Any Loan Party shall fail to pay
any scheduled principal, interest, fee, or other amount owing hereunder or under
any other Loan Document when due, whether by acceleration or otherwise, should
fail to pay any unscheduled amount owing hereunder or under any other Loan
Document within five (5) days after receipt of written notice from CoBank, or
should fail to purchase the CoBank Equities as and when required by CoBank’s
Bylaws and Capital Plan or those of its parent association.

 

(b)             Breach of Representation or Warranty. Any representation or
warranty made or deemed made at any time by any Loan Party herein or in any
other Loan Document shall be false or misleading in any material respect as of
the time it was made or deemed made.

 

(c)              Breach of Negative Covenants or Certain Affirmative Covenants.
The Company shall default in the observance or performance of Article 7, Article
8, Sections 6.2, 6.8 or 6.10 or any other covenant pertaining to compliance with
Laws or use of proceeds; provided, that a default under Section 8.1 shall not
constitute an Event of Default hereunder unless and until PEI and / or ACE fails
to make the capital contribution required under the Working Capital Maintenance
Agreement (within the time period permitted under the Working Capital Management
Agreement).

 

(d)             Breach of Other Covenants. Any Loan Party shall default in the
observance or performance of any other covenant, condition, or provision hereof
or of any other Loan Document or of any other agreement or instrument between
any Loan Party and CoBank or any Affiliate of CoBank, and such default shall
remain unremedied after the expiration of the applicable grace period or, if
there is no such applicable grace period, for a period of thirty (30) days.

 

 

 



 24 

 

 

(e)              Defaults in Indebtedness to Other Lenders. A default or event
of default shall occur at any time under the terms of any other Indebtedness in
an aggregate principal amount of $250,000 or more under which the Company or any
Subsidiary of the Company may be obligated (including as a borrower or
guarantor), and such breach, default, or event of default consists of the
failure to pay (beyond any period of grace permitted with respect thereto,
whether waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration, or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
exercised or waived) or the termination of any commitment to lend.

 

(f)              Final Judgments or Orders. Any final judgments or orders for
the payment of money shall be entered against the Company by a court having
jurisdiction in the premises, in an aggregate amount in excess of $500,000,
which judgment is not discharged, vacated, bonded, or stayed pending appeal
within thirty (30) days after the entry of such final judgment; or the Company’s
or any of its Subsidiaries’ assets valued in an aggregate amount in excess of
$500,000 are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors.

 

(g)             Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid, and binding agreements enforceable against the
applicable Loan Parties or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or CoBank
fails to have an enforceable first priority Lien (subject only to Permitted
Liens) on or security interest in any Collateral given as security for any of
the Obligations.

 

(h)             Uninsured Losses. There shall occur any uninsured damage to or
loss, theft, or destruction of any Collateral for any of the Obligations valued
in an aggregate amount in excess of $500,000; unless, within ten (10) Business
Days of such damage, loss, theft or destruction, the Company deposits with
CoBank such amount as CoBank, in its sole discretion, determines is necessary to
correct or remedy the damage, loss, theft or destruction.

 

(i)               Events Relating to Plans and Benefit Arrangements. (i) An
ERISA Event occurs with respect to a Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Company
under Title IV of ERISA to the Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $500,000, or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $500,000.

 

(j)               Change of Control. There shall occur any Change of Control
with respect to the Company.

 

(k)             Material Adverse Change. There shall occur any Material Adverse
Change with respect to the Company.

 

(l)               Relief Proceedings. (i) Any proceeding seeking a decree or
order for relief in respect of any Loan Party or any Subsidiary of the Company
in a voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or any
Subsidiary of the Company for any material part of its property, or for the
winding-up or liquidation of its affairs, or an assignment for the benefit of
its creditors (each a “Relief Proceeding”) shall have been instituted against
any Loan Party or any Subsidiary of the Company and, in the case of any
involuntary proceeding, such Relief Proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days, or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or any Subsidiary of the Company
institutes, or takes any action in furtherance of, a Relief Proceeding, or
(iii) any Loan Party or any Subsidiary of the Company ceases to be solvent or
admits in writing its inability to pay its debts generally as they come due or
fails to pay its debts as they come due; provided, that cautionary statements
and risk factor disclosures made by PEI to investors or prospective investors
shall not be deemed to constitute such an admission.

 

 

 



 25 

 

 

(m)            Affiliate Accounts. The Company shall fail to collect any account
receivable from any Affiliate of the Company within ten (10) Business Days after
such account receivable arises.

 

9.2             Remedies.

 

(a)              Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 9.1(a) through 9.1(j) shall occur and be continuing, CoBank: (i) shall
be under no further obligation to extend credit hereunder or under any Note, and
may discontinue doing so at any time without prior notice to the Company or
other limitation; and (ii) may, in addition to any remedies allowed by any other
Loan Document or Law, (A) by written notice to the Company (which may be
provided by CoBank), declare the unpaid principal amount of the Obligations then
outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations and Indebtedness of the Company to CoBank hereunder to be forthwith
due and payable, and the same shall thereupon become and be immediately due and
payable to CoBank without presentment, demand, protest, or any other notice of
any kind, all of which are hereby expressly waived; and (B) require the Company
to, and the Company shall thereupon, deposit in a non-interest-bearing account
with or as directed by CoBank, as cash collateral for its Obligations, an amount
equal to such Obligations, and the Company hereby pledges to CoBank, and grants
to CoBank a security interest in, all such cash as security for such Obligations
and the Company shall agree to do all things as reasonably requested by CoBank
in order to provide CoBank with a first priority security interest in such
deposit account, including allowing the deposit to be in the name of CoBank.

 

(b)             Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 9.1(l) shall occur, CoBank shall be
under no further obligations to extend credit hereunder or under any other Loan
Document and the unpaid principal amount of the Obligations then outstanding and
all interest accrued thereon, any unpaid fees and all other Obligations and
Indebtedness of the Company to CoBank hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived.

 

(c)              Set-off. If an Event of Default shall have occurred and be
continuing, CoBank is hereby authorized at any time to the fullest extent
permitted by applicable Law, to set off and apply any and all funds (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by CoBank or
any Affiliate to or for the credit or the account of the Company against any and
all of the Obligations of the Company now or hereafter existing under this
Agreement or any other Loan Document to CoBank or such Affiliate. The rights of
CoBank and its Affiliates under this Section 9.2(c) are in addition to other
rights and remedies (including other rights of setoff) that CoBank or its
Affiliates may have. CoBank agrees to notify the Company promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

 

 



 26 

 

 

(d)             Application of Proceeds. From and after the date on which CoBank
has taken any action pursuant to this Section 9.2 and automatically following an
acceleration under Section 9.2(b), and until Payment in Full, any and all
proceeds received by CoBank from any sale or other disposition of any Collateral
for any of the Obligations, or any part thereof, or the exercise of any other
remedy by CoBank, shall be applied as follows, to the extent permitted by
applicable law:

 

(i)               first, to reimburse CoBank for costs, expenses, and
disbursements, including attorneys’ and paralegals’ fees and legal expenses
incurred by CoBank in connection with realizing on any such Collateral or
collection of any Obligations of the Company under any of the Loan Documents,
including advances made by CoBank for the maintenance, preservation, protection,
or enforcement of, or realization upon, any such Collateral, including advances
for Taxes, insurance, repairs, and the like and expenses incurred to sell or
otherwise realize on, or prepare for sale, or other realization on, any such
Collateral;

 

(ii)             second, to the repayment of all Obligations then due and unpaid
of the Company to CoBank or its Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements (including any agreement evidencing
any Interest Rate Hedge or financial services obligations provided by CoBank),
whether of principal, interest, fees, premiums, surcharges, expenses or
otherwise, in such manner as CoBank may determine in its sole discretion; and

 

(iii)           the balance, if any, as required by Law.

 

ARTICLE 10     Miscellaneous.

 

10.1          Amendments; Waivers; Severability. NO MODIFICATION OR AMENDMENT TO
ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS MADE IN WRITING IN AN
AGREEMENT SIGNED BY THE COMPANY AND COBANK. No course of dealing or failure or
delay of CoBank in exercising any power or right hereunder or under any other
Loan Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any failure to exercise or enforce such a right or power, preclude any
other or further exercise thereof or any other right or power. No notice to or
demand on the Company in any case shall entitle the Company to any other or
further notice or demand in similar or other circumstances. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Company herefrom or therefrom shall in any event be effective
unless made specifically in writing by CoBank and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. All rights and remedies of CoBank pursuant to this Agreement, under any
other Loan Document, or under Law shall be cumulative, and no such right or
remedy shall be exclusive of any other such right or remedy. The provisions of
this Agreement and the other Loan Documents are intended to be severable. If any
provision of this Agreement or other Loan Document shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any such
jurisdiction.

 

10.2          Expenses; Indemnity; Damage Waiver.

 

(a)              Costs and Expenses. The Company shall pay all costs and
expenses incurred by CoBank and its Affiliates (including the reasonable fees,
costs, charges and disbursements of counsel engaged or retained by CoBank) in
connection with the preparation, negotiation, execution, delivery, and
administration of this Agreement and the other Loan Documents or any amendments,
modifications, or waivers of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), including
(i) all expenses incurred by CoBank in connection with the issuance, amendment,
renewal, or extension of any Letter of Credit or any demand for payment
thereunder, (ii) all expenses incurred by CoBank (including the reasonable fees,
costs, charges and disbursements of any counsel engaged or retained by CoBank),
(a) in connection with this Agreement and the other Loan Documents, or (b) in
connection with the Loans or other Obligations and (iii) notwithstanding
anything to the contrary contained herein, all expenses incurred by CoBank
(including the fees, costs, charges and disbursements of any counsel engaged or
retained by CoBank) in connection with any workout or restructuring in respect
of any such Loans or other Obligations, any enforcement of the Loan Documents or
any realization on any of the Collateral or otherwise incurred by CoBank after
the occurrence an Event of Default.

 

 

 



 27 

 

 

(b)             Indemnification by the Company. The Company shall indemnify each
of CoBank and any Affiliate thereof and each of their respective officers,
directors, employees, agents, and advisors (each an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, and related expenses (including the fees, costs, charges and
disbursements of any counsel engaged or retained by any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the Company of its or their respective obligations hereunder or under the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by CoBank to honor a demand for
payment under any Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of the Letter of Credit),
(iii) breach of representations, warranties, or covenants of the Company under
any of the Loan Documents, or (iv) any actual or prospective claim, litigation,
investigation, or proceeding relating to any of the foregoing, including any
such items or losses relating to or arising under Environmental Laws or
pertaining to environmental matters, whether based on contract, tort, or any
other theory, whether brought by the Company or any third party, and regardless
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to an Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)              Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit relating hereto, or the use of the proceeds thereof. To the fullest
extent permitted by applicable law, no Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic, or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(d)             Payments. All amounts due under any of this Section 10.2 shall
be payable not later than ten (10) days after demand therefor.

 

10.3          Holidays. Whenever a payment to be made or taken on a Loan or
Letter of Credit arising hereunder shall be due on a day which is not a Business
Day, such payment shall be due on the next Business Day and such extension of
time shall be included in computing interest and fees, except that such Loans
and Letter of Credit payments shall be due on the Business Day preceding the
expiration or maturity date thereof if such date is not a Business Day. Whenever
any payment or action to be made or taken hereunder (other than payment of the
Loans or any Letter of Credit arising hereunder) shall be stated to be due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

 

 

 



 28 

 

 

10.4          Notices; Effectiveness; Electronic Communication.

 

(a)              Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.4(b)), all notices and other communications to a Person
provided for herein and in the other Loan Documents shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to it at its address set forth on such
Person’s signature page of this Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, such notices shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 10.4(b), shall be effective as provided in such
section.

 

(b)             Electronic Communications. Notices and other communications
between CoBank and the Company may be made by email sent to an email address of
such Person shown on such Person’s signature page to this Agreement and shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

 

(c)              Change of Address, Etc. Either party hereto may change its
address, email address or telecopier number for notices and other communications
hereunder by notice to the other party hereto in accordance with the terms of
this Section 10.4.

 

10.5          Duration; Survival. All representations and warranties of the
Company contained herein or in any other Loan Document, or made in connection
herewith or therewith, shall survive the execution and delivery of this
Agreement and Payment in Full. All covenants and agreements of the Company
contained herein or in the Notes or in any other Loan Document relating to the
payment of principal, interest, fees, premiums, additional compensation,
expenses, or indemnification shall survive Payment In Full. All other covenants
and agreements of the Company shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

10.6          Successors and Assigns; Participations. This Agreement is entered
into for the benefit of, and shall be binding upon, the parties hereto and their
respective successors and assigns permitted hereby, except that the Company
shall not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of CoBank. CoBank may at any time
sell, assign, securitize, or grant participations in all, or a portion of,
CoBank’s rights and obligations under this Agreement (including all or a portion
of the Obligations). No participation shall relieve CoBank of any commitment
made to the Company hereunder. In connection with the foregoing, CoBank may
disclose information concerning the Company and its Subsidiaries, if any, to any
assignee, participant, or prospective assignee or participant, provided that
such assignee, participant, or prospective assignee or participant agrees,
subject to qualifications contained in Section 10.7(a)(vi), to keep such
information confidential. A sale of a participation interest shall be subject to
Section 6.2(b) and may include certain voting rights of the participants
regarding the Loan Documents (including the administration, amendment and
modification, servicing, and enforcement thereof). CoBank agrees to give written
notification to the Company of any sale of a participation interest herein,
provided that the failure to do so shall not adversely affect the rights of
CoBank hereunder or under any other Loan Document.

 

 



 29 

 

 

10.7          Confidentiality.

 

(a)              General. CoBank agrees to maintain the confidentiality of the
information received from the Company or any of its Subsidiaries relating to the
respective businesses of the Company or any of its Subsidiaries, other than any
such information that is available to CoBank on a non-confidential basis prior
to disclosure by the Company or any of its Subsidiaries and other than any
information received from the Company or any of its Subsidiaries after the date
of this Agreement which is not clearly identified at the time of delivery as
confidential, except that any information received from the Company or any of
its Subsidiaries may be disclosed (i) to CoBank’s Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information (to the extent so provided for herein) and instructed to keep such
information confidential), (ii) to any regulatory authority having or purporting
to have jurisdiction over CoBank, (iii) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process, (iv) to any
other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 10.7(a), to (A) any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or any other Loan Document, or
(B) any actual or prospective counterparty (or its advisors) to any Interest
Rate Hedge or other swap or derivative transaction relating to the Company and
its obligations, (vii) with the consent of the Company or (viii) to the extent
any such information (Y) becomes publicly available other than as a result of a
breach of this Section 10.7(a) or (Z) becomes available to CoBank or any of its
Affiliates on a non-confidential basis from a source other than the Company. Any
Person required to maintain the confidentiality of any Information as provided
in this Section 10.7(a) shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.

 

(b)             Sharing Information With Affiliates of CoBank. The Company
acknowledges that from time to time financial advisory, investment banking, and
other services may be offered or provided to the Company or one or more of its
Affiliates (in connection with this Agreement or otherwise) by CoBank or by one
or more of its Affiliates, and the Company authorizes CoBank to share any
information delivered to CoBank by the Company and its Subsidiaries pursuant to
this Agreement to any such Affiliate of CoBank subject to the provisions of
Section 10.7(a).

 

10.8          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
ARTICLE 4, this Agreement shall become effective when it shall have been
executed by CoBank and when CoBank shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be as effective as delivery of a manually executed
counterpart of this Agreement, but shall in any event be promptly followed by
delivery of the original manually executed signature page (provided, however,
that the failure to do so shall in no event adversely affect the rights of
CoBank hereunder whatsoever).

 

 

 



 30 

 

 

10.9          Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of Colorado without regard to its conflict of laws
principles.

 

10.10       SUBMISSION TO JURISDICTION; SERVICE OF PROCESS; VENUE; WAIVER OF
JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN DENVER, COLORADO, AND CONSENTS
THAT COBANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT THE COMPANY’S
ADDRESS SET FORTH HEREIN FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS AGREEMENT WILL PREVENT COBANK FROM BRINGING ANY ACTION,
ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST THE COMPANY
INDIVIDUALLY, AGAINST ANY COLLATERAL OR AGAINST ANY PROPERTY OF THE COMPANY
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. THE
COMPANY ACKNOWLEDGES AND AGREES THAT THE VENUE PROVIDED ABOVE IS THE MOST
CONVENIENT FORUM FOR THE COMPANY AND COBANK. THE COMPANY WAIVES ANY OBJECTION TO
VENUE AND ANY OBJECTION BASED ON A MORE CONVENIENT FORUM IN ANY ACTION
INSTITUTED UNDER THIS AGREEMENT. THE COMPANY AND COBANK EACH HEREBY WAIVES TRIAL
BY JURY IN CONNECTION WITH ANY ACTION INSTITUTED UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

 

10.11       USA Patriot Act Notice. CoBank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify, and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow CoBank to identify the Company in accordance with the USA Patriot Act.

 

10.12       Keepwell. To the extent either PAL, AE or AW is a Qualified ECP when
its obligation with respect to, or grant of a security interest to secure, any
Swap Obligation or Interest Rate Hedge becomes effective, PAL, AE and AW hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to PAL, AE and AW with respect to such Swap
Obligation or Interest Rate Hedge as may be needed by PAL, AE and AW from time
to time to honor all of its obligations under the Loan Documents in respect of
such Swap Obligation or Interest Rate Hedge (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP’s obligations and undertakings under this Section 10.12
voidable under any applicable fraudulent transfer or conveyance act). The
obligations and undertakings of each Qualified ECP under this Section 10.12
shall remain in full force and effect until payment of all Obligations. PAL, AE
and AW intend this Section 10.12 to constitute, and this Section 10.12 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support or other agreement” for the benefit of, PAL, AE and AW for all purposes
of the Commodity Exchange Act.

 

ARTICLE 11     Special Inter-Company Provisions.

 

11.1          Certain Company Acknowledgments and Agreements.

 

(a)              Each of PAL, AE and AW acknowledges that it will enjoy
significant benefits from the business conducted by each of PAL, AE or AW, as
applicable, because of, inter alia, their combined ability to bargain with other
Persons including, without limitation, their ability to receive the Facilities
on favorable terms granted by this Agreement and the other Loan Documents which
would not have been available individually to PAL, AE or AW acting alone. Each
of PAL, AE and AW has determined that it is in its best interest to procure the
Facilities which PAL, AE and AW may utilize directly and which receive the
credit support of each of PAL, AE and AW as contemplated by this Agreement and
the other Loan Documents.

 

 

 



 31 

 

 

(b)             CoBank has advised PAL, AE and AW that it is unwilling to enter
into this Agreement and the other Loan Documents and make available the
Facilities extended hereby to PAL, AE and AW unless each of PAL, AE and AW
agrees, among other things, to be jointly and severally liable for the due and
proper payment of the Obligations of each of PAL, AE and AW, as applicable under
this Agreement and the other Loan Documents. Each of PAL, AE and AW has
determined that it is in its best interest and in pursuit of its purposes that
it so induce CoBank to extend credit pursuant to this Agreement and the other
Loan Documents (i) because of the desirability to each of PAL, AE and AW of the
Facilities, the interest rates and the modes of borrowing available hereunder,
(ii) because each of PAL, AE and AW may engage in transactions jointly with each
other Company and (iii) because each of PAL, AE and AW may require, from time to
time, access to funds under this Agreement for the purposes herein set forth.

 

(c)              Each of PAL, AE and AW has determined that it has and, after
giving effect to the transactions contemplated by this Agreement and the other
Loan Documents (including, without limitation, the inter-Company arrangement set
forth in this Section 11.1), will have assets having a fair saleable value in
excess of the amount required to pay its probable liability on its existing
debts as they fall due for payment and that the sum of its debts is not and will
not then be greater than all of its assets at a fair valuation, that each of
PAL, AE and AW has, and will have, access to adequate capital for the conduct of
its business and the ability to pay its debts from time to time incurred in
connection therewith as such debts mature and that the value of the benefits to
be derived by each of PAL, AE and AW from the access to funds under this
Agreement (including, without limitation, the inter-Company arrangement set
forth in this Section 11.1) is reasonably equivalent to the obligations
undertaken pursuant hereto.

 

11.2          Maximum Amount Of Joint and Several Liability. To the extent that
applicable law otherwise would render the full amount of the joint and several
obligations of PAL, AE and AW hereunder and under the other Loan Documents
invalid or unenforceable, PAL’s, AE’s and AW’s obligations hereunder and under
the other Loan Documents shall be limited to the maximum amount which does not
result in such invalidity or unenforceability, provided, however, that PAL’s,
AE’s and AW’s obligations hereunder and under the other Loan Documents shall be
presumptively valid and enforceable to their fullest extent in accordance with
the terms hereof or thereof, as if this Section 11.2 were not a part of this
Agreement.

 

11.3          Authorization.

 

(a)              Each of PAL, AE and AW hereby irrevocably authorizes PAL, AE
and AW, as applicable, to give notices, make requests, make payments, receive
payments and notices, give receipts and execute agreements, make agreements or
take any other action whatever on behalf of each of PAL, AE and AW under and
with respect to any Loan Document and each of PAL, AE and AW shall be bound
thereby. This authorization is coupled with an interest and shall be
irrevocable, and CoBank may rely on any notice, request, information supplied by
either PAL, AE or AW, every document executed by either PAL, AE or AW, every
agreement made by either PAL, AE or AW or other action taken by either PAL, AE
or AW in respect of the other Company as if the same were supplied, made or
taken by the other Company of PAL, AE or AW. Without limiting the generality of
the foregoing, the failure of PAL, AE or AW to join in the execution of any
writing in connection herewith shall not, unless the context clearly requires,
relieve each of the other of PAL, AE or AW as applicable from obligations in
respect of such writing.

 

 

 



 32 

 

 

(b)             Each of PAL, AE and AW acknowledges that the credit provided
hereunder is on terms more favorable than PAL, AE or AW acting alone would
receive and that each of PAL, AE and AW benefits, directly and indirectly, from
all Loans hereunder. Each of PAL, AE and AW shall be jointly and severally
liable for all Obligations regardless of, inter alia, which either PAL, AE or AW
requested (or received the proceeds of) a particular Loan.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 



 33 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 



  COMPANY:       PACIFIC AURORA, LLC           By: /s/ Bryon T.
McGregor                        Name: Bryon T. McGregor   Title: Chief Financial
Officer           PACIFIC ETHANOL AURORA EAST, LLC           By: /s/ Bryon T.
McGregor                        Name: Bryon T. McGregor   Title: Chief Financial
Officer           PACIFIC ETHANOL AURORA WEST, LLC           By: /s/ Bryon T.
McGregor                        Name: Bryon T. McGregor   Title: Chief Financial
Officer       Notice Address for the Company:       Pacific Aurora, LLC  
Pacific Ethanol Aurora East, LLC   Pacific Ethanol Aurora West, LLC   c/o
Pacific Ethanol, Inc.   400 Capital Mall, Suite 2060   Sacramento, California
95814   Attention: Bryon T. McGregor   Email Address:
bmcgregor@pacificethanol.com       With a copy to:       Troutman Sanders, LLP  
5 Park Plaza, Suite 1400   Irvine, California 92614



  Attention: Larry Cerutti, Esq.     Martin Taylor, Esq.



  Email Address: Larry.Cerutti@troutmansanders.com    
Martin.Taylor@troutmansanders.com







 









 

 

 



   

 



 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 





  COBANK:       COBANK, ACB           By: /s/ Tom D.
Houser                                                          Name: Tom D.
Houser                                                          Title: Vice
President                                                                 
Notice Address for CoBank:       For general correspondence purposes:   P.O. Box
5110   Denver, Colorado 80217-5110       For direct delivery purposes:   6340 S.
Fiddlers Green Circle   Greenwood Village, Colorado 80111-1914       Attention:
Credit Information Services   Fax No.: (303) 224-6101   Email Address:
MB_credit_info_svc@CoBank.com



 

 

 

 

   

 































ANNEX A

 

Definitions and Rules of Construction

 

A.       Defined Terms. In this Agreement, capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Notes
and the following words and terms shall have the respective meanings set forth
below:

 

“ACE” means Aurora Cooperative Elevator Company, a corporation organized and
existing under the laws of Nebraska.

 

“AE” is defined in the preamble to this Agreement.

 

“AW” is defined in the preamble to this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly controls, is controlled by, or is under common control
with such Person, (ii) which beneficially owns or holds 5% or more of any class
of the voting or other equity interests of such Person, or (iii) 5% or more of
any class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Each of Farm Credit
Leasing Services Corporation and CoBank, FCB are “Affiliates” of CoBank for all
purposes under this Agreement.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Anti-Terrorism Law” means any Law relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control, as any of the
foregoing Laws may from time to time be amended, renewed, extended, or replaced.

 

“Application” is defined in Section 2.2(c).

 

“Authorized Officer” means an officer or other individual duly authorized to
execute Loan Documents on behalf of CoBank or the applicable Loan Party, as the
case may be, as designated from time to time in the case of the applicable Loan
Party on forms supplied or approved by CoBank.

 

“Brokerage Account” means any commodity account that is owned by the Company and
maintained with a commodity intermediary for trading in Commodities Contracts.

 

“Business” is defined in Section 5.12(b).

 

“Business Day” means a day that is not a Saturday, a Sunday, or a day on which
CoBank’s principal office in Greenwood Village, Colorado, is closed pursuant to
authorization or requirement of law and, if the applicable Business Day relates
to a Loan to which the LIBOR Index Option applies, such day must also be a day
on which dealings are carried on in the London interbank market and, if the
applicable Business Day relates to a Loan to which the Quoted Rate Option
applies, such day must also be a day on which the Federal Reserve Bank of New
York (or any successor) is open.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property of such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

 

 

 



 Annex A - 1 

 

 

“Capital Stock” means, with respect to any corporation, partnership, limited
liability company, cooperative or other entity, any capital stock, partnership
interests, limited liability company interests, membership interests or other
equity or ownership interests of or in such corporation, partnership, limited
liability company, cooperative or other entity and any warrants, rights or
options to purchase or acquire any such capital stock, partnership interests,
limited liability company interests, membership interests or other equity or
ownership interests.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation or application thereof by
any Official Body, or (iii) the making or issuance of any request, guideline or
directive (whether or not having the force of Law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
regulations, rules, guidelines, directives, opinions, rulings, orders,
interpretations, and the like promulgated or provided in connection therewith
and (y) all requests, regulations, rules, guidelines, directives, opinions,
rulings, orders, interpretations, and the like promulgated or provided by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority), or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted, or
issued.

 

“Change of Control” means each and every issuance, sale, transfer or other
disposition, directly or indirectly, of Voting Stock of or in (a) PEI which,
after giving effect thereto, results in any Person owning, directly or
indirectly, more than 50% of the Voting Stock of or in PEI, (b) PEC which, after
giving effect thereto, results in any Person (other than PEI) owning, directly,
any of the Voting Stock of or in PEC, (c) PAL which, after giving effect
thereto, results in (i) PEC owning, directly, less than 63.93% of the Voting
Stock of or in PAL or (ii) ACE owning, directly, less than 26.07% of the Voting
Stock of or in PAL, (d) AE which, after giving effect thereto, results in any
Person (other than PAL) owning, directly, any of the Voting Stock of or in AE,
(e) AW which, after giving effect thereto, results in any Person (other than
PAL) owning, directly, any of the Voting Stock of or in AW, or (f) PAL, AE or AW
which, after giving effect thereto, (i) results in the Company no longer being
an entity eligible to borrow from CoBank or (ii) becoming ineligible to borrow
from CoBank at the amounts set forth in the Revolving Term Note or the Support
L/C Facility Note.

 

“Closing Date” means the Business Day on which the first Loan or Letter of
Credit is made or issued hereunder.

 

“CoBank” is defined in the preamble to this Agreement.

 

“CoBank Cash Management Agreement” means the Master Agreement for Cash
Management and Transaction Services between CoBank and the Company, including
all exhibits, schedules and annexes thereto and including all related forms
delivered by the Company to CoBank related to or in connection therewith.

 

“CoBank Equities” is defined in Section 6.2(a).

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” is defined in Section 6.3.

 

 

 

 



 Annex A - 2 

 

 

“Commodity Contract” means a commodity futures contract or an option on a
commodity futures contract, a commodity option and any other commodity related
contract, interest or transaction that a commodity intermediary transacts for
the benefit of the Company.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” is defined in the preamble to this Agreement.

 

“Compliance Certificate” is defined in Section 6.1(c).

 

“Consolidated Group” means the Company and its Consolidated Subsidiaries.

 

“Consolidated Subsidiary” means at any time, any Subsidiary, the accounts of
which are or should, in accordance with GAAP, be consolidated with those of the
Company in its consolidated financial statements at such time.

 

“Current Members” means ACE and PEC.

 

“Debt Service Coverage Ratio” means, with respect to any Person as of any date
of determination, the following (all as calculated for the most recently
completed fiscal year in accordance with GAAP consistently applied): (1) net
income (after taxes), plus any amount which, in the determination of net income,
has been deducted for depreciation and amortization expense and any
non-recurring non-cash charges, losses or expenses approved by CoBank, minus any
amount which, in the determination of net income, has been added for any
non-cash income or gains (including non-cash income or gains on dividends
received) and any extraordinary, unusual or non-recurring income or gains
(including income or gains on asset sales); divided by (2) $5,000,000.

 

“Default” means any event or condition which with notice or passage of time, or
both, would constitute an Event of Default.

 

“Delegation Form” means a CoBank Delegation and Wire and Electronic Transfer
Form, or any substitute form therefor used by CoBank from time to time.

 

“Environmental Indemnity and Reimbursement Agreement” means that certain
Environmental Indemnity and Reimbursement Agreement dated of even date herewith
by the Company and PEI in favor of CoBank, as the same may be amended, restated,
modified or supplemented from time to time.

 

“Environmental Laws” means all applicable Laws issued by or entered into with an
Official Body pertaining or relating to: (i) pollution or pollution control;
(ii) protection of human health from exposure to hazardous or regulated
substances; (iii) protection of the environment or natural resources;
(iv) employee safety in the workplace; (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal, or release or threat of release of hazardous or
regulated substances; (vi) the presence of contamination; (vii) the protection
of endangered or threatened species; or (viii) the protection of environmentally
sensitive areas.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company directly or indirectly resulting from
or based upon (i) violation of any Environmental Law; (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials; (iii) exposure to any Hazardous Materials; (iv) the release or
threatened release of any Hazardous Materials into the environment; or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

 

 

 



 Annex A - 3 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with the Company and treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (i) a reportable event (under Section 4043 of ERISA) with
respect to a Plan; (ii) a withdrawal by the Company or any ERISA Affiliate from
a Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (iii) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Plan or
Multiemployer Plan; (v) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; or (vi) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Event of Default” is defined in Section 9.1.

 

“Excluded Swap Obligation” shall mean, with respect to any Company, any Swap
Obligation or Interest Rate Hedge if, and to the extent that, all or a portion
of the obligation of such Company with respect to, or the grant by such Company
of a security interest to secure, such Swap Obligation or Interest Rate Hedge
(or any other obligation with respect thereto) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Company’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the obligation of such Company or the grant
of such security interest becomes effective with respect to such Swap Obligation
or Interest Rate Hedge. If a Swap Obligation or Interest Rate Hedge arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation or Interest Rate Hedge that is
attributable to swaps for which such obligation or security interest is or
becomes illegal.

 

“Excluded Taxes” means (i) taxes imposed on or measured by the overall net
income of CoBank (however denominated), and franchise taxes imposed on CoBank
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which CoBank is organized or in which its principal
office is located or in which its applicable lending office is located, and
(ii) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Company is located.

 

“Facilities” is defined in ARTICLE 2.

 

“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968,
(ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of 2004, in
each case, as now or hereinafter in effect, and any successor statute thereto,
and all such other applicable Laws related thereto.

 

 

 

 



 Annex A - 4 

 

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied from period to
period.

 

“Guarantor” means, individually, ACE or PEI.

 

“Guarantors” means, collectively, ACE and PEI.

 

“Hazardous Materials” means (i) any explosive or radioactive substances,
materials or wastes, and (ii) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.

 

“Indebtedness” means any and all indebtedness, obligations, or liabilities
(whether matured or unmatured, liquidated or unliquidated, direct or indirect,
absolute or contingent, or joint or several) for or in respect of: (i) borrowed
money, (ii) amounts raised under or liabilities in respect of any note purchase
or acceptance credit facility, (iii) any letter of credit or any bankers or
trade acceptance arrangement, (iv) obligations under any Interest Rate Hedge, or
under any currency, commodity, or other swap agreement or other hedging or risk
management device, (v) any other transaction (including forward sale or purchase
agreements, Capital Leases, or conditional sales agreements) having the
commercial effect of a borrowing of money (but not including trade payables or
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due or Operating Leases), or (vi) any
guaranty of Indebtedness for borrowed money.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.

 

“Indemnitee” is defined in Section 10.2(b).

 

“Interest Rate Hedge” means any interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreement.

 

“Interest Rate Option” means the Company’s option to have Loans under a Facility
bear interest at the LIBOR Index Option or Quoted Rate Option, in each case,
pursuant to and as permitted by the terms of the applicable Note.

 

“IRS” means the Internal Revenue Service.

 

“JV” means the joint venture contemplated by the JV Agreement and Closing
Documents, all in accordance with the terms and conditions set forth in the JV
Agreement and Closing Documents.

 

“JV Agreement and Closing Documents” means (a) that certain Amended and Restated
Limited Liability Company Agreement of Pacific Aurora, LLC dated as of December
15, 2016 by and among PEC and ACE, (b) that certain Contribution Agreement dated
as of December 12, 2016 by and among PEC, ACE and PAL, (c) that certain Unit
Purchase Agreement dated as of December 15, 2016 by and among PEC and ACE and
(d) the agreements, instruments and other documents executed and delivered in
connection with the consummation of the JV.

 

 

 

 



 Annex A - 5 

 

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, consent, authorization, approval, lien or award of or
by, or any settlement agreement with, any Official Body.

 

“Letter of Credit” means one or more letters of credit issued by CoBank (in its
sole discretion), in accordance with the terms and conditions thereof, with
expiration dates that do not extend beyond the Support L/C Facility Expiration
Date and in an aggregate face amount that does not exceed the Support L/C
Facility Amount, as amended, restated, modified, supplemented, replaced,
refinanced or renewed from time to time.

 

“LIBOR Index Option” means the option of the Company to have Loans bear interest
at the LIBOR Index Rate.

 

“LIBOR Index Rate” means a rate (rounded upward to the nearest 1/100th and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
the LIBOR Index Spread plus the higher of: (a) zero percent (0.000%); or (b) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by CoBank from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances
subject to this option. Information about the then-current rate shall be made
available upon telephonic request. For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which CoBank is open for business and banks are open for
business in New York, New York; (2) “Eurocurrency Liabilities” shall have the
meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D” shall
mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.

 

“LIBOR Index Spread” shall have the meaning set forth in the applicable Note.

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest
(including a purchase money security interest), charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

 

“Loan” means, unless the context indicates otherwise, each Loan as such term is
defined in each Note.

 

“Loan Documents” means this Agreement, each Note, the Working Capital
Maintenance Agreement, the Environmental Indemnity and Reimbursement Agreement,
each Letter of Credit, Application, Reimbursement Agreement and Interest Rate
Hedge, and each other agreement, guaranty, security agreement, pledge, mortgage,
deed of trust, instrument, agreement, certificate, application, invoice and
document executed or delivered in connection herewith or therewith.

 

 

 

 



 Annex A - 6 

 

 

“Loan Party” means, individually, a Guarantor or the Company.

 

“Loan Parties” means, collectively, each Guarantor and the Company.

 

“Loan Request” has the meaning set forth in each Note.

 

“Material Adverse Change” means any set of circumstances or events which (i) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (ii) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, results of operations, or
prospects of the Company taken as a whole, (iii) impairs materially or could
reasonably be expected to impair materially the ability of the Company taken as
a whole to duly and punctually pay or perform any of the Obligations or any
Guarantor to duly and punctually pay or perform any of its obligations under the
Working Capital Maintenance Agreement or the Environmental Indemnity and
Reimbursement Agreement, or (iv) impairs materially or could reasonably be
expected to impair materially the ability of CoBank, to the extent permitted, to
enforce its legal remedies pursuant to this Agreement or any other Loan
Document.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions or, within the preceding five Plan years, has made or had an
obligation to make such contributions.

 

“Note” means each promissory note issued in connection with this Agreement at
any time.

 

“Obligations” means all obligations, indebtedness, and liabilities to CoBank, or
any Subsidiary or Affiliate of CoBank, of any nature whatsoever arising at any
time and from time to time including those arising under this Agreement, any
Note, Letter of Credit, Application, Reimbursement Agreement, or any other Loan
Document and including those arising under Interest Rate Hedges, Swap
Obligations or agreements governing other financial services or products
(including cash management services) provided by CoBank or one of its
Subsidiaries or Affiliates to the Company, but excluding, as to any Company, its
Excluded Swap Obligations.

 

“Official Body” means the government of the United States of America or any
other nation or tribe, or of any political subdivision thereof, whether state,
local, tribal or territorial, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Operating Lease” means, with respect to any Person, any leasing or similar
arrangement of such Person for the lease or use of any equipment or other
personal property assets for a period in excess of one year, which, in
conformity with GAAP, would not be characterized as a Capital Lease.

 

“Organizational Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(ii) with respect to any limited liability company, the certificate of formation
or articles of organization and the operating agreement or limited liability
company agreement and (iii) with respect to any partnership, cooperative, joint
venture, trust or other form of business entity, the partnership, cooperative,
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Official Body in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

 

 

 



 Annex A - 7 

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, any Note, or any other Loan Document.

 

“PAL” is defined in the preamble to this Agreement.

 

“Payment in Full” means the completion of the transactions hereunder and the
indefeasible payment in full in cash of all Obligations hereunder, termination
of all commitments hereunder and the expiration or termination of all Letters of
Credit issued in connection herewith.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A or Title IV of ERISA or any successor.

 

“PEC” means Pacific Ethanol Central, LLC, a limited liability company organized
and existing under the laws of Delaware.

 

“PEI” means Pacific Ethanol, Inc., a corporation organized and existing under
the laws of Delaware.

 

“Permitted Indebtedness” is defined in Section 7.1.

 

“Permitted Liens” is defined in Section 7.2.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Personal Property Collateral” is defined in Section 6.3.

 

“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of which the
Company or any ERISA Affiliate is (or if such plan were terminated, would under
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(S) of
ERISA.

 

“Properties” is defined in Section 5.12(a).

 

“Protective Advance” is defined in Section 2.1(e).

 

“Qualified ECP” shall mean any of PAL, AE or AW that has total assets exceeding
$10,000,000 or that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quoted Rate” means a fixed rate per annum quoted to the Company by CoBank to be
applicable for a period determined by CoBank, in its sole discretion in each
instance.

 

“Quoted Rate Option” means the option of the Company to have Loans bear interest
at the Quoted Rate.

 

“Real Property Collateral” is defined in Section 6.3.

 

 

 

 



 Annex A - 8 

 

 

“Reimbursement Agreement” is defined in Section 2.2(c).

 

“Relief Proceeding” is defined in Section 9.1(l).

 

“Repurchase Agreement” means an agreement between the Company or any Subsidiary
and a counterparty pursuant to which the Company or any Subsidiary agrees to
repurchase from such counterparty on a future date any commodity sold by the
Company or any Subsidiary to such counterparty.

 

“Revolving Term Commitment” shall have the meaning set forth in the Revolving
Term Note.

 

“Revolving Term Facility” is defined in Section 2.1.

 

“Revolving Term Facility Expiration Date” shall have the meaning set forth in
the Revolving Term Note.

 

“Revolving Term Facility Usage” means, as of the date of determination, the
aggregate principal amount of all outstanding Revolving Term Loans.

 

“Revolving Term Loan” is defined in Section 2.1(a).

 

“Revolving Term Note” is defined in Section 2.1(b).

 

“Statements” is defined in Section 5.5.

 

“Subsidiary” means a corporation, trust, partnership, limited liability company,
or other business entity (a) of which shares of stock or similar interests
having ordinary voting power to elect a majority of the board of directors,
trustees, or other managers of such entity (regardless of any contingency which
does or may suspend or dilute the voting rights) are owned or controlled,
directly or indirectly, by the Company or one of its Subsidiaries, or (b) which
is directly or indirectly controlled or capable of being controlled by the
Company or one or more of the Company’s Subsidiaries.

 

“Support L/C Facility” is defined in Section 2.2.

 

“Support L/C Facility Amount” shall have the meaning set forth in the Support
L/C Facility Note.

 

“Support L/C Facility Expiration Date” shall have the meaning set forth in the
Support L/C Facility Note.

 

“Support L/C Facility Loan” is defined in Section 2.2(a).

 

“Support L/C Facility Note” is defined in Section 2.2(a).

 

“Swap Obligation” shall mean, with respect to any Company, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

“Title Policy” is defined in Section 4.1(a)(viii).

 

 

 

 



 Annex A - 9 

 

 

“Voting Stock” means, with respect to any corporation, partnership, limited
liability company, cooperative or other entity, any Capital Stock of or in such
corporation, limited liability company, partnership, cooperative or other entity
whose holders are entitled under ordinary circumstances to vote for the election
of directors (or Persons performing similar functions) of such corporation,
limited liability company, partnership, cooperative or other entity
(irrespective of whether at the time Capital Stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

“Working Capital” means, with respect to any Person as of any date of
determination, the excess of current assets over current liabilities (as
determined in accordance with GAAP consistently applied). For purposes of
determining the current assets, any amount available under the Revolving Term
Facility (less the amount that would be considered a current liability under
GAAP if fully advanced) may be included.

 

“Working Capital Maintenance Agreement” means that certain Working Capital
Maintenance Agreement dated of even date herewith by the Guarantors in favor of
CoBank, as the same may be amended, restated, modified or supplemented from time
to time.

 

B.       Rules of Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular (and vice versa), the plural, the part and the whole, and
the words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation”; (ii) the words “hereof,” “herein,”
“hereunder,” “hereto,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole;
(iii) article, section, subsection, clause, schedule, and exhibit references are
to this Agreement or other Loan Document, as the case may be, unless otherwise
specified; (iv) reference to any Person includes such Person’s successors and
assigns; (v) reference to any document, instrument, or agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, means such document, instrument, or agreement as amended,
restated, replaced, refinanced, supplemented, substituted, increased, extended,
superseded, or otherwise modified from time to time; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including;” (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;
(viii) section headings herein and in each other Loan Document are included for
convenience only and shall not affect the interpretation of this Agreement or
such Loan Document; (ix) references to any Loan Document or any other document,
instrument, or agreement is deemed to include a reference to all annexes,
schedules, and exhibits thereto, and (x) unless otherwise specified, all
references herein to times of day shall be references to prevailing Mountain
Time.

 

C.       Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Article 8 (and all defined terms used in the definition of any
accounting term used in such Article) shall have the meaning given to such terms
(and defined terms) under GAAP as in effect on the date hereof applied on a
basis consistent with those used in preparing the Statements referred to in
Article 5. In the event of any change after the date hereof in GAAP, and if such
change would affect the computation of any of the financial covenants set forth
in Article 8, then the parties hereto agree to endeavor, in good faith, to agree
upon an amendment to this Agreement that would adjust such financial covenants
in a manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Company’s financial
statements at that time, provided that, until so amended, such financial
covenants shall continue to be computed in accordance with GAAP prior to such
change therein.

 

 

 



 Annex A - 10 

 

 

ANNEX B

 

Real Property Collateral

 

PAL Property

 

TRACT 1:

Outlot 1, Outlot 7, Lots 8 & 9, AURORA WEST SUBDIVISION REPLAT, Aurora, Hamilton
County, Nebraska, EXCEPT that part of Outlot 1 conveyed to the State of Nebraska
Department of Roads by Quit Claim Deed recorded in Book 94, Page 528.

 

TRACT 2:

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated March 7, 2007, recorded March 21, 2007 as Inst. No.
2007-00488, in Misc. Book 46, Page 146.

 

TRACT 3:

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated March 6, 2007, recorded March 21, 2007 as Inst. No.
2007-00519, in Misc. Book 46, Page 150.

 

TRACT 4:

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated February 22, 2007, recorded March 21, 2007 as Inst. No.
2007-00520, in Misc. Book 46, Page 151.

 

TRACT 5:

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated May 21, 2007, recorded May 31, 2007 as Inst. No.
2007-01052, in Misc. Book 46, Page 189.

 

TRACT 6:

Easement to construct, operate and maintain the Double Track Loop, together with
an easement of ingress and egress thereto, granted pursuant to Double Track Loop
Easement and Use Agreement dated August 1, 2006, by and between Aurora
Cooperative Elevator Company and Aventine Renewable Energy Holdings, Inc.,
notice of which is given by Memorandum thereof dated July 24, 2007, recorded
August 6, 2007 as Inst. No. 2007-01548, in Misc. Book 46, Page 234, as to Lots 8
and 9 only.

 

TRACT 7:

Easement to construct, maintain, operate, use and replace the Double Track Loop,
together with an easement of ingress and egress thereto, granted pursuant to
NELLC Track Easement and Use Agreement dated August 1, 2006, by and between
Aurora Cooperative Elevator Company, Aventine Renewable Energy Holdings, Inc.,
and Nebraska Energy, LLC, notice of which is given by Memorandum thereof dated
July 24, 2007, recorded August 6, 2007 as Inst. No. 2007-01547, in Misc. Book
46, Page 233, as to Lot 9 only.

 

TRACT 8:

Railroad Easement 80 feet in width located under a portion of Harvest Drive, as
shown on the plat of AURORA WEST SUBDIVISION REPLAT, recorded September 5, 2007
in Plat Book 3, Plat Cabinet C, Page 287 as to Lot 9 and Outlot 1.

 

 

 



 Annex B - 1 

 

 

AE Property

 

 

PARCEL 1:

Part of Lot One (1), Aurora Business Park South Subdivision, in part of the
Northeast Quarter (NE1/4) of Section Six (6), Township Ten (10) North, Range Six
(6) West of the 6th P.M., Hamilton County, Nebraska, more particularly described
as:

 

Beginning at the Southeast corner of said Lot Two (2); thence on an assumed
bearing of N00°42'45"E upon and along the East line of said Lot Two (2) a
distance of 136.30 feet to a point on the Southerly line of Lot Two (2), a
distance of 136.30 feet to a point on Southerly line of Lot Nine (9), Aurora
West Subdivision Replat; thence S76°00'54"E upon and along said Southerly line
of Lot Nine (9) a distance of 203.98 feet to a point on the East line of said
Lot Nine (9), thence N02°41'46"E upon and along said East line of Lot Nine (9),
a distance of 335.91 feet; thence N27°00'20"E upon and along said Easterly line
of Lot Nine (9) a distance of 322.63 feet, thence N89°24'13"E a distance of
101.14 feet, thence N01°00'56"E upon and along said East line of Lot Nine (9) a
distance of 228.95 feet to a point on the South line of Lot Two (2), Aurora
Business Park South 4th Subdivision; thence S89°11'45"E upon and along the South
lines of said Lot Two (2) and Lot One (1), Aurora Business Park South 4th
Subdivision, a distance of 746.18 feet to the West Right-of-Way (ROW) line of 0
Road, thence S00°48'38"W upon and along said West ROW Line a distance of 1200.06
feet to the intersection of said West ROW line and the Northerly ROW line of the
Burlington Northern Railroad, thence N77°15'37"W upon and along said Northerly
ROW line of the Burlington Northern Railroad, a distance of 1226.44 feet to the
point of beginning.

 

PARCEL 2:

Aurora Business Park South Fifth Subdivision, Hamilton County, Nebraska, more
particularly described as follows:

 

A tract of land comprising a part of the Northeast Quarter (NE1/4) of Section
Six (6), Township Ten (10) North, Range Six (6) West of the 6th P.M.,, Hamilton
County, Nebraska more particularly described as:

 

Beginning at the Southwest corner of Lot Two (2), Aurora Business Park South
Subdivision, Hamilton County, Nebraska; thence on an assumed bearing of
N00°47'34"E upon and along the West line of said Lot Two (2), a distance of
134.42 feet thence N86°25'38"W a distance of 826.59 feet to a point on the
Northerly Right of Way (ROW) line of the Burlington Northern Railroad; thence
S77°16'20"E upon and along said Northerly ROW line of the Burlington Northern
Railroad a distance of 843.86 feet to the point of beginning.

 

PARCEL 3:

A tract of land comprising a part of Lot Two (2), Aurora Business Park South
Subdivision, Hamilton County, Nebraska, more particularly described as follows:

 

Beginning at the Southeast corner of said Lot Two (2); thence on an assumed
bearing of N00°42'45"E upon and along the East line of said Lot Two (2) a
distance of 136.30 feet; thence N77°39'05"W a distance of 241.01 feet to a point
on the West line of said Lot Two (2); thence S00°47'34"W upon and along said
West line of Lot Two (2), a distance of 134.42 feet to the intersection of the
Southwest corner of said Lot Two (2) and a point on the Northerly Right-of-Way
(ROW) line of the Burlington Northern Railroad; thence S77°13'26"E upon and
along the South line of said Lot Two (2), said line also being the Northerly ROW
line of the Burlington Northern Railroad a distance of 241.58 feet to the point
of beginning.

 

 

 



 Annex B - 2 

 

 

Parcel 4:

Lot Two (2), Aurora Business Park South Fourth Subdivision, Hamilton County,
Nebraska, according to the recorded plat thereof.

 

AND

 

That Part of Lot 1, Aurora Business Park South Fourth Addition, a Subdivision as
surveyed, platted and recorded in Hamilton County, Nebraska, described as
follows: Beginning at the Southwest Corner of Lot 1, Aurora Business Park South
Fourth Addition, said point also being the Southeast Corner of Lot 2, Aurora
Business Park South Fourth Addition; thence North 00°30'49"West (Bearing
Referenced to Nebraska State Plane NAD83) for 199.94 feet to the Northeast
Corner of said Lot 2; thence North 89°31'44"East for 50.00 feet to the extended
North line of said Lot 2; thence South 00°30'49"East for 199.92 feet parallel
with and 50.00 feet East of the West line of said Lot 2 to the South line of
said Lot 1; thence South 89°30'25" West for 50.00 feet to the Point of
Beginning.

 

AW Property

 

TRACT 1:

Lots 5 and 6, Aurora West Subdivision Replat, Aurora, Hamilton County, Nebraska.

 

TRACT 2:

Railroad Easement 80 feet in width located under a portion of Harvest Drive, as
shown on the plat of AURORA WEST SUBDIVISION REPLAT, recorded September 5, 2007
in Volume 3 of Book 3, Page 386.

 

TRACT 3:

Easement to construct, operate and maintain the Double Track Loop, together with
an easement of ingress and egress thereto, granted pursuant to Double Track Loop
Easement and Use Agreement dated August 1, 2006, by and between Aurora
Cooperative Elevator Company and Aventine Renewable Energy Holdings, Inc.,
notice of which is given by Memorandum thereof dated July 24, 2007, recorded
August 6, 2007 as Inst. No. 2007-01548, in Misc. Book 46, Page 234.

 

TRACT 4:

Easement to construct, maintain, operate, use and replace the Double Track Loop,
together with an easement of ingress and egress thereto, granted pursuant to
NELLC Track Easement and Use Agreement dated August 1, 2006, by and between
Aurora Cooperative Elevator Company, Aventine Renewable Energy Holdings, Inc.,
and Nebraska Energy, LLC, notice of which is given by Memorandum thereof dated
July 24, 2007, recorded August 6, 2007 as Inst. No. 2007-01547, in Misc. Book
46, Page 233, as to Lot 6 only.

 

TRACT 5:

Access Easement over Lot 4 as shown on the plat of AURORA WEST SUBDIVISION
REPLAT, recorded September 5, 2007 in Volume 3 of Book 3, Page 386, as to Lot 6
only.

 

TRACT 6:

Perpetual and non-exclusive easement over, upon and under the Easement Area
along with the right to enter onto the Lot 3 and Lot 4 property granted in Outer
Track Loop Easement and Use Agreement recorded _______, 2016 as Document No.
________ in Book _____ at Page _____, as to Lot 6 only.

 

 

 



 Annex B - 3 

 

 

SCHEDULE 5.2

 

Subsidiaries

 

This is Schedule 5.2 to that certain Credit Agreement dated as of December 15,
2016 by and between Pacific Aurora, LLC, Pacific Ethanol Aurora East, LLC and
Pacific Ethanol Aurora West, LLC and CoBank, ACB (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”). Capitalized terms
defined in the Credit Agreement and not defined in this Schedule 5.2 shall have
the respective meanings ascribed to them by the Credit Agreement.

 

 

 

Legal Name of the Company Jurisdiction of organization and type of entity [for
example, Delaware limited liability company, Colorado corporation, etc.] Pacific
Aurora, LLC Delaware limited liability company Pacific Ethanol Aurora East, LLC
Delaware limited liability company Pacific Ethanol Aurora West, LLC Delaware
limited liability company

 

 

 

Legal Name of Subsidiary Is the Subsidiary a Guarantor?  [Yes or No]
Jurisdiction of organization and type of entity Pacific Ethanol Aurora East, LLC
No Delaware limited liability company Pacific Ethanol Aurora West, LLC No
Delaware limited liability company

 

 

 

 

 

 

 

 

 

 



   

 

 

SCHEDULE 5.12(e)

 

Environmental Matters

 

Prior to Pacific Ethanol’s ownership of the Aurora West facility (“Facility”),
the Nebraska Department of Environmental Protection (“NDEP”) issued two Notices
of Violation to Aventine Renewable Energy, dated May 1, 2015 and July 30, 2015
for alleged violations of Nebraska’s air quality regulations and Construction
Permit # CP-12-012. In addition, subsequent to Pacific Ethanol’s ownership of
the Facility, on October 16, 2015, the NDEP attended a performance test at the
Facility and alleged violations of NDEP policies regarding the need for
notification of compliance tests and excess emissions. The allegations
identified in the May 1, 2015 and July 30, 2015 Notices of Violation and arising
from the October 16, 2015 performance test are being addressed through
negotiation of a Consent Order between Pacific Ethanol and NDEP.

 

 

 

 

 

 

 

 

 



   

 

 

SCHEDULE 6.12(b)

 

Collateral Assignments of Material Agreements

 

Corn Procurement and Supply Agreement between Pacific Aurora, LLC and Pacific
Ag. Products, LLC dated December 15, 2016

 

Co-Product Marketing Agreement between Pacific Aurora, LLC and Pacific Ag.
Products, LLC dated December 15, 2016

 

Ethanol Marketing Agreement between Pacific Aurora, LLC and Kinergy Marketing
LLC dated December 15, 2016

 

Asset Management Agreement between Pacific Aurora, LLC and Pacific Ethanol, Inc.
dated December 15, 2016

 

 

 

 

 

 

 

 

 

 



   

 

 

EXHIBIT A

 

Form of Revolving Term Note

 

REVOLVING TERM NOTE

 



$30,000,000 Greenwood Village, Colorado   December 15, 2016

 

FOR VALUE RECEIVED, pacific aurora, LLC, a limited liability company organized
and existing under the laws of Delaware (“PAL”), PACIFIC ETHANOL AURORA EAST,
LLC, a limited liability company organized and existing under the laws of
Delaware (“AE”), and PACIFIC ETHANOL AURORA WEST, LLC, a limited liability
company organized and existing under the laws of Delaware (“AW”) (PAL, AE and AW
are hereinafter referred to individually and collectively as the “Company”),
jointly and severally, hereby promises to pay to the order of COBANK, ACB
(which, together with its endorsees, successors, and assigns, is referred to
herein as “CoBank” or the “Bank”), at its office located at 6340 S. Fiddlers
Green Circle, Greenwood Village, Colorado 80111 (or at such other place of
payment designated by the holder hereof to the Company), the lesser of (i) the
principal sum of THIRTY MILLION DOLLARS ($30,000,000) as reduced on the dates
set forth in Section 1 below (as so reduced, the “Revolving Term Commitment”),
or (ii) the aggregate unpaid principal balance of all loans made under the
Revolving Term Commitment by CoBank to or for the benefit of the Company (each
loan and any one or more portions of any loan being referred to herein as a
“Loan”) pursuant to that Credit Agreement, dated as of even date herewith,
between the Company and CoBank (as amended, restated, modified or supplemented
from time to time, the “Agreement”), in lawful money of the United States of
America in immediately available funds, payable together with interest thereon,
as set forth below, without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Company, and without set-off,
counterclaim or other deduction of any nature at the earlier of February 1, 2022
(the “Revolving Term Facility Expiration Date”), or as otherwise set forth below
or in the Agreement. Capitalized terms not otherwise defined in this Revolving
Term Note (as amended, restated, modified, supplemented, replaced, refinanced or
renewed from time to time, this “Note”) shall have the respective meanings
ascribed to them by the Agreement, including Annex A thereto, and the Rules of
Construction set forth in such Annex A shall apply to this Note.

 

1.                Commitment Reductions. The Revolving Term Commitment as of the
date hereof shall be in an amount equal to $30,000,000 and shall be permanently
reduced by $2,500,000 on each June 1 and December 1, commencing on June 1, 2017,
and continuing on each such date of each successive year thereafter through and
including December 1, 2020; on the Revolving Term Facility Expiration Date, the
Revolving Term Commitment shall be permanently reduced to zero dollars ($0.00).
The Company shall also have the right, in its sole discretion, to permanently
reduce the Revolving Term Commitment by giving CoBank ten (10) days prior
written notice; provided that no Event of Default or Default has occurred or
would result therefrom. Any such permanent reduction by the Company shall be
made in increments of $500,000 and shall not affect the scheduled permanent
reductions otherwise required hereunder.

 

2.                Principal Payments and Prepayments. Payments and prepayments
of principal shall be due and payable as set forth in the Agreement and this
Note. The entire remaining indebtedness evidenced by this Note, if not sooner
paid in accordance with the terms of the Agreement or this Note, shall be due
and payable on the Revolving Term Facility Expiration Date. If at any time, the
aggregate principal amount of Loans outstanding exceeds the Revolving Term
Commitment at such time, the Company shall immediately notify CoBank and shall
immediately prepay the principal amount of the outstanding Loans in an amount
sufficient to eliminate such excess.

 

3.                Purpose of Revolving Term Facility. The proceeds of the
Revolving Term Facility shall be used to refinance the existing indebtedness of
the Company and provide Working Capital for the Company, and the Company shall
use the Loans for no other purpose.

 

 

 



 1 

 

 

4.                Unused Commitment Fee. Accruing from the date hereof until the
Revolving Term Facility Expiration Date, the Company agrees to pay to CoBank a
nonrefundable commitment fee (the “Unused Commitment Fee”) equal to 0.75% per
annum (computed on the basis of a year of 360 days for the actual number of days
elapsed) multiplied by the average daily positive difference between the amount
of (i) the Revolving Term Commitment minus (ii) the aggregate principal amount
of all Loans then outstanding. All Unused Commitment Fees shall be payable
monthly in arrears on the 20th day of each month hereafter, commencing on
December 20, 2016, and on the Revolving Term Facility Expiration Date.

 

5.                Interest Payments. The Company hereby further promises to pay
to the order of CoBank, at the times and on the dates provided in the Agreement,
interest on the unpaid principal amount of the Loans from the date hereof until
the Payment in Full of all of the Loans at the rate or rates comprising the
Interest Rate Option(s) (defined below), which the Company shall select in
accordance with the terms hereof to apply to each Loan, it being understood
that, subject to the provisions of this Note and the Agreement, the Company may
select different Interest Rate Options to apply to the Loans and may convert to
or renew one or more Interest Rate Options with respect to any one or more of
the Loans; provided that in the event the Company shall fail to timely select an
Interest Rate Option to apply to any one or more Loans, such Loans shall bear
interest at the LIBOR Index Option, and provided further that if an Event of
Default or Default exists and is continuing, the Company may not request,
convert to, or renew the Quoted Rate Option for any Loans, and CoBank may demand
that all existing Loans bearing interest under the Quoted Rate Option shall be
converted immediately to the LIBOR Index Option, and the Company shall be
obligated to pay CoBank any indemnity, costs, and expenses arising in connection
with such conversion.

 

6.                Interest Rate Options. The Company shall have the right to
select from the following interest rate options with respect to the Loans (each,
an “Interest Rate Option”): (a) upon the selection of a LIBOR Index Option, the
LIBOR Index Rate with a LIBOR Index Spread of 4.00% per annum (the “LIBOR Index
Spread”) or (b) upon the selection of a Quoted Rate Option, the Quoted Rate with
such Quoted Rate to remain fixed for such period as is confirmed to the Company
by CoBank.

 

7.                Loans; Limitations. Under the Quoted Rate Option, a Quoted
Rate may be fixed on such balance and for such period, and shall be subject to
such rules and requirements as may be established by CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period
hereunder shall be 180 days; (2) at no time shall more than 10 Loans to which
the Quoted Rate Option applies be outstanding at any one time; and (3) amounts
may be fixed in increments of $500,000 or integral multiples thereof. CoBank’s
determination of the Quoted Rate shall be conclusive and binding upon the
Company absent manifest error.

 

8.                Loan Requests. Subject to the terms and conditions of this
Note and the Agreement, the Company may prior to the Revolving Term Facility
Expiration Date request CoBank to make Loans and the Company may from time to
time prior to the Revolving Term Facility Expiration Date request CoBank to
renew or convert the Interest Rate Option applicable to an existing Loan, by
delivering, in accordance with the notice provisions of the Agreement, to CoBank
not later than 12:00 noon (Denver time),

 

(a) the same Business Day as the proposed Business Day of borrowing with respect
to a Loan to which the LIBOR Index Option will apply, and (b) the same Business
Day as the proposed Business Day of borrowing with respect to a Loan to which
the Quoted Rate Option will apply or the last day of the preceding Quoted Rate
period with respect to the conversion to or renewal of the Quoted Rate Option
for a Loan,

 

a duly completed request therefor substantially in the form of Exhibit A hereto
(or a request made by CoLink or by telephone, but subject to the same deadline
and containing substantially the same information, and in the case of a
telephone request, immediately confirmed in writing substantially in the form of
Exhibit A and delivered in accordance with the terms hereof) by physical
delivery, facsimile, or electronic mail (each such request, whether telephonic
or written and regardless how delivered, a “Loan Request”), it being understood
that CoBank may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each Loan
Request shall be irrevocable and shall specify the amount of the proposed Loan,
the Interest Rate Option to be applicable thereto, and, if applicable, the
Quoted Rate period therefor (each Quoted Rate applicable to a Loan shall remain
fixed for such period as is confirmed to the Company by CoBank), which amounts
shall be in integral multiples of $500,000 for each Loan under the Quoted Rate
Option. All notices and requests hereunder shall be given, and all borrowings
and all conversions or renewals of Interest Rate Options shall occur, only on
Business Days.

 

 

 



 2 

 

 

9.                Incomplete Loan Requests; Consequences. If no Interest Rate
Option is timely selected when a Loan is requested or with respect to the end of
any applicable Quoted Rate period for a Loan or prior to a requested conversion
to a Quoted Rate Option for a Loan previously subject to a different Interest
Rate Option, the Company shall be deemed to have selected a LIBOR Index Option
for such Loan. In no event shall the interest rate(s) applicable to principal
outstanding hereunder exceed the maximum rate of interest allowed by applicable
Law, as amended from time to time; any payment of interest or in the nature of
interest in excess of such limitation shall be credited as a payment of
principal unless the Company requests the return of such amount.

 

10.             Miscellaneous.

 

(a)              This Note is the Revolving Term Note referred to in, and is
entitled to the benefits of, the Agreement and the other Loan Documents referred
to therein. Reference is made to the Agreement for a description of the relative
rights and obligations of the Company and CoBank, including rights and
obligations of prepayment, collateral securing payment hereof, Events of
Default, and rights of acceleration of maturity upon the occurrence of an Event
of Default.

 

(b)             No delay on the part of the holder hereof in exercising any of
its options, powers, or rights, or partial or single exercise thereof, shall
constitute a waiver thereof. The options, powers, and rights specified herein of
the holder hereof are in addition to those otherwise created or permitted by
Law, the Agreement, and the other Loan Documents. There are no claims, set-offs,
or deductions of any nature as of the date hereof that could be made or asserted
by the Company against CoBank or against any amount due or to become due under
this Note; all such claims, set-offs, or deductions are hereby waived by the
Company.

 

(c)              Delivery of an executed signature page of this Note by telecopy
or email (as a .pdf attachment thereto or otherwise) shall be as effective as
delivery of a manually executed counterpart of this Note, but shall in any event
be promptly followed by delivery of the original manually executed signature
page (provided, however, that the failure to do so shall in no event adversely
affect the rights of CoBank hereunder whatsoever). THIS NOTE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.

 

[signature page follows]

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the Company has
executed this Note as of the date hereof by its duly Authorized Officer.

 



  COMPANY:       PACIFIC AURORA, LLC           By:
                                                             Name: Bryon T.
McGregor   Title: Chief Financial Officer           PACIFIC ETHANOL AURORA EAST,
LLC           By:                                                             
Name: Bryon T. McGregor   Title: Chief Financial Officer           PACIFIC
ETHANOL AURORA WEST, LLC           By:
                                                             Name: Bryon T.
McGregor   Title: Chief Financial Officer

 

 

 

 

 

 

 



[Revolving Term Note Signature Page]

 

 

 

 



 



   

 

 

EXHIBIT A

 

FORM OF REVOLVING TERM LOAN REQUEST

 

[_____________], 20[__]

 

To: CoBank, ACB (“CoBank”)

 

From: Pacific Aurora, LLC, a limited liability company organized and existing
under the laws of Delaware (“PAL”), Pacific Ethanol Aurora East, LLC, a limited
liability company organized and existing under the laws of Delaware (“AE”), and
Pacific Ethanol Aurora West, LLC, a limited liability company organized and
existing under the laws of Delaware (“AW”) (PAL, AE and AW are hereinafter
referred to individually and collectively as the “Company”)

 

Re: Credit Agreement (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement”), dated as of December 15, 2016, between the
Company and CoBank

 

Pursuant to Section 2.1(a) of the Credit Agreement, the Company hereby gives
notice of its desire to receive a Revolving Term Loan in accordance with the
terms set forth below (all capitalized terms used herein and not defined herein
shall have the meaning given them in the Credit Agreement):

 

(a) The Revolving Term Loan requested pursuant to this Revolving Term Loan
Request shall be made on [________], 20[__].

 

(b) The aggregate principal amount of the Revolving Term Loan requested
hereunder is [_____________] Dollars ($[_________]).

 

(c) The Revolving Term Loan requested hereunder shall initially bear interest at
the [select one]:

 

□ LIBOR Index Option; or

 

□ Quoted Rate Option.

 



  PACIFIC AURORA, LLC           By: ______________________________   Name:
____________________________   Title: _____________________________          
PACIFIC ETHANOL AURORA EAST, LLC           By: ______________________________  
Name: ____________________________   Title: _____________________________      
    PACIFIC ETHANOL AURORA WEST, LLC           By:
______________________________   Name: ____________________________   Title:
_____________________________

 

 

 

   

 

 

EXHIBIT B

 

Form of Support L/C Facility Note

 

SUPPORT L/C FACILITY NOTE

 



$500,000 Greenwood Village, Colorado   December 15, 2016



 



FOR VALUE RECEIVED, pacific aurora, LLC, a limited liability company organized
and existing under the laws of Delaware (“PAL”), PACIFIC ETHANOL AURORA EAST,
LLC, a limited liability company organized and existing under the laws of
Delaware (“AE”), and PACIFIC ETHANOL AURORA WEST, LLC, a limited liability
company organized and existing under the laws of Delaware (“AW”) (PAL, AE and AW
are hereinafter referred to individually and collectively as the “Company”),
jointly and severally, hereby promises to pay to the order of COBANK, ACB
(which, together with its endorsees, successors, and assigns, is referred to
herein as “CoBank” or the “Bank”), at its office located at 6340 S. Fiddlers
Green Circle, Greenwood Village, Colorado 80111 (or at such other place of
payment designated by the holder hereof to the Company), the lesser of (i) the
principal sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000) as reduced on the
dates set forth in Section 1 below (as so reduced, the “Support L/C Facility
Commitment”) and (ii) the aggregate unpaid principal balance of all loans made
under this Support L/C Facility Note (each loan and any one or more portions of
any loan being referred to herein as a “Loan”), and to pay interest, as set
forth below, from the date hereof until Payment in Full on the principal amount
remaining from time to time outstanding at the rates set forth below, in lawful
money of the United States of America in immediately available funds payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Company, and without set-off, counterclaim or
other deduction of any nature. This Support L/C Facility Note (as amended,
restated, modified, supplemented, replaced, refinanced or renewed from time to
time, this “Note”) is given pursuant to that Credit Agreement, dated as of even
date herewith, between the Company and CoBank (as amended, restated, modified or
supplemented from time to time, the “Agreement”). Capitalized terms not
otherwise defined in this Note shall have the respective meanings ascribed to
them by the Agreement, including Annex A thereto, and the Rules of Construction
set forth in such Annex A shall apply to this Note.

 

1.                Commitment Reductions. The Company shall have the right, in
its sole discretion, to permanently reduce the Support L/C Facility Commitment
by giving CoBank ten (10) days prior written notice; provided that no Event of
Default or Default has occurred or would result therefrom. Any such permanent
reduction by the Company shall be made in increments of $100,000.

 

2.                Borrowing Availability. Amounts may be borrowed no later than
12:00 noon (Denver time) on February 1, 2018 (the “Support L/C Facility
Expiration Date”).

 

3.                Purpose of Loan. The sole and exclusive purpose of this Note
is to finance draws on any Letter of Credit in accordance with the terms and
conditions thereof. If CoBank honors any such drafts submitted under any Letter
of Credit, Company hereby irrevocably authorizes CoBank to make a loan hereunder
to reimburse CoBank for such draft payments.

 

4.                Principal Payments. Payments and prepayments of principal
shall be due and payable as set forth in the Agreement and this Note. The entire
remaining indebtedness evidenced by this Note, if not sooner paid in accordance
with the terms of the Agreement or this Note, shall be due and payable on the
Support L/C Facility Expiration Date. If at any time, the aggregate principal
amount of Loans outstanding exceeds the Support L/C Facility Commitment at such
time, the Company shall immediately notify CoBank and shall immediately prepay
the principal amount of the outstanding Loans in an amount sufficient to
eliminate such excess.

 

 

 



   

 

 

5.                Interest Payments. The Company hereby further promises to pay
to the order of CoBank, at the times and on the dates provided in the Agreement,
interest on the unpaid principal amount of the Loan from the date hereof until
the Payment in Full of the Loan at the rate or rates comprising the Interest
Rate Option (defined below).

 

6.                Interest Rate Option. The Company shall pay interest in
accordance with the following interest rate option with respect to the Loans
(the “Interest Rate Option”): the LIBOR Index Option, which is the LIBOR Index
Rate with a LIBOR Index Spread of 4.00% per annum (the “LIBOR Index Spread”).

 

7.                Miscellaneous.

 

(a)              This Note is the Support L/C Facility Note referred to in, and
is entitled to the benefits of, the Agreement and the other Loan Documents
referred to therein. Reference is made to the Agreement for a description of the
relative rights and obligations of the Company and CoBank, including rights and
obligations of prepayment, collateral securing payment hereof, Events of
Default, and rights of acceleration of maturity upon the occurrence of an Event
of Default.

 

(b)             No delay on the part of the holder hereof in exercising any of
its options, powers, or rights, or partial or single exercise thereof, shall
constitute a waiver thereof. The options, powers, and rights specified herein of
the holder hereof are in addition to those otherwise created or permitted by
Law, the Agreement, and the other Loan Documents. There are no claims, set-offs,
or deductions of any nature as of the date hereof that could be made or asserted
by the Company against CoBank or against any amount due or to become due under
this Note; all such claims, set-offs, or deductions are hereby waived by the
Company.

 

(c)              Delivery of an executed signature page of this Note by telecopy
or email (as a .pdf attachment thereto or otherwise) shall be as effective as
delivery of a manually executed counterpart of this Note, but shall in any event
be promptly followed by delivery of the original manually executed signature
page (provided, however, that the failure to do so shall in no event adversely
affect the rights of CoBank hereunder whatsoever). THIS NOTE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.

 

[signature page follows]

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the Company has
executed this Note as of the date hereof by its duly Authorized Officer.

 

 

  PACIFIC AURORA, LLC           By:                                             
Name: Bryon T. McGregor   Title: Chief Financial Officer           PACIFIC
ETHANOL AURORA EAST, LLC           By:
                                             Name: Bryon T. McGregor   Title:
Chief Financial Officer           PACIFIC ETHANOL AURORA WEST, LLC           By:
                                               Name: Bryon T. McGregor   Title:
Chief Financial Officer



 

 



 

 

 



[Support L/C Facility Note Signature Page]

 

 

 



 



   

 

 

EXHIBIT C

 

Form of Compliance Certificate

 



Pacific Aurora, LLC Compliance Certificate                
Date:_______________________________                 This Certificate is
delivered pursuant to the Credit Agreement dated ________, as amended,
(hereinafter referred to as the "Agreement") between Pacific Aurora, LLC,
Pacific Ethanol Aurora East, LLC, and Pacific Ethanol Aurora West, LLC
(individually and collectively, the "Company") and CoBank, ACB
("CoBank").  Terms used herein and defined in the Credit Agreement shall have
their defined meanings when used herein.                  Article 8.1 - Working
Capital   Required to be not less than $22,500,000 measured at each month end,
increasing to $24,000,000 effective 6/30/17 and measured at each month end
thereafter.                       GAAP Current Assets $0                 plus:
Unadvanced Portion of the Term Revolver $0             Adjusted Current Assets  
  $0                         GAAP Current Liabilities $0                  plus:
Current Portion of Long Term Indebtedness $0                            (if not
already included in Current Liabilities)             Adjusted Current
Liabilities     $0                           GAAP Working Capital --> $0        
                  Adjusted Working Capital --> $0                        
Compliance (Yes/No)                                           Article 8.2 - Debt
Service Coverage Ratio   Required to be not less than 1.50x, measured at each
fiscal year end (beginning 12/31/17) based on the annual audit.                
    Net Income (after tax) $0                 plus: Depreciation & Amortization
$0                 less: Non-Cash Dividends/Distributions Received $0          
      less: Extraordinary Gains (plus Losses approved by $0            
              CoBank)                 less: Gains (plus Losses approved by
CoBank) on  $0                            Asset Sales             Cash Available
for Debt Service     $0                             Divided by: $5,000,000    
$5,000,000                           DSC Ratio --> 0.00                        
Compliance (Yes/No)                                           Article 7.7 -
Dividends and Related Distributions   Beginning 12/31/17, annual dividend and
distribution payments allowed in a maximum amount of 40% of net income after
receipt of the annual audit and prior to April 30th of such year, subject to
compliance with all financial covenants. Additional intra-year dividend and
distribution payments may be made so long as the Company is in compliance with
all financial covenants and will remain in compliance on a pro forma basis, and
working capital on a pro forma basis is not less than $30,000,000.              
            Intra-Year Dividends/Distributions               Intra-Year
Dividends/Distributions Allowed (Yes/No)                              
Intra-Year Dividends/Distributions Paid Year to Date     $0                    
  Annual Dividends/Distributions               Annual Dividends/Distributions
Allowed (Yes/No)                               Maximum Dividend/Distribution
Payment Allowed $0             (40% of prior year audited net income)          
                  Annual Dividends/Distributions Paid Year to Date     $0      
                  Compliance (Yes/No)                                          
FINANCIAL OFFICER CERTIFICATION                 The undersigned hereby certifies
that the foregoing is a correct statement of financial condition and compliance
as of the month end stated above, and that, during such month, there existed at
no time any condition or event which constituted an event of default or which,
after notice or lapse of time or both, would constitute an event of default in
the performance of any covenants contained in the Credit Agreement.    
By:_____________________________________________  Title:____________________________  Date:____________________________

 

 

 



   

 

